--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1
 
 
 


CREDIT AND SECURITY AGREEMENT
THIS CREDIT AND SECURITY AGREEMENT (this "Agreement"), dated as of December 30,
2015 (the "Closing Date") by and among MIDCAP FINANCIAL TRUST,  a Delaware
statutory trust ("MidCap"), as administrative agent ("Agent"), the Lenders
listed on the Credit Facility Schedule attached hereto and otherwise party
hereto from time to time (each a "Lender", and collectively the "Lenders"), and
MELA SCIENCES, INC., a Delaware corporation (as such name may be changed after
the date hereof to Strata Skin Sciences, Inc.) (together with each of its
subsidiaries that hereafter becomes a party to this Agreement, the "Borrower"),
provides the terms on which Lenders agree to lend to Borrower and Borrower shall
repay Lenders.  The parties agree as follows:
1
ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations must be made in accordance with
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 15.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.  All headings numbered without a decimal
point are herein referred to as "Articles," and all paragraphs numbered with a
decimal point (and all subparagraphs or subsections thereof) are herein referred
to as "Sections."
2
CREDIT FACILITIES AND TERMS

2.1            Promise to Pay.  Borrower hereby unconditionally promises to pay
to each Lender in accordance with each Lender's respective Pro Rata Share of
each Credit Facility, the outstanding principal amount of all Credit Extensions
made by the Lenders under such Credit Facility and accrued and unpaid interest
thereon and any other amounts due hereunder as and when due in accordance with
this Agreement.
2.2            Credit Facilities.  Subject to the terms and conditions hereof,
each Lender, severally, but not jointly, agrees to make available to Borrower
Credit Extensions in respect of each Credit Facility set forth opposite such
Lender's name on the Credit Facility Schedule, in each case not to exceed such
Lender's commitment as identified on the Credit Facility Schedule (such
commitment of each Lender, as it may be amended to reflect assignments made in
accordance with this Agreement or terminated or reduced in accordance with this
Agreement, its "Applicable Commitment", and the aggregate of all such
commitments of all Lenders, the "Applicable Commitments").
2.3            Term Credit Facilities.
(a)            Nature of Credit Facility; Credit Extension Requests.  For any
Credit Facility identified on the Credit Facility Schedule as a term facility (a
"Term Credit Facility"), Credit Extensions in respect of a Term Credit Facility
may be requested by Borrower during the Draw Period for such Term Credit
Facility.  For any Credit Extension requested under a Term Credit Facility
(other than a Credit Extension on the Closing Date), Agent must receive the
completed Credit Extension Form by 12:00 noon (New York time) five (5) Business
Days prior to the date the Credit Extension is to be funded.   To the extent any
Term Credit Facility proceeds are repaid for any reason, whether voluntarily or
involuntarily (including repayments from insurance or condemnation proceeds),
Agent and Lenders shall have no obligation to re-advance such sums to Borrower.
(b)            Principal Payments.  Principal payable on account of a Term
Credit Facility shall be payable by Borrower to Lenders immediately upon the
earliest of (i) the date(s) set forth in the Amortization Schedule for such Term
Credit Facility (or if no such Amortization Schedule is attached, then upon
Agent's demand for payment), or (ii) the Maturity Date. Except as this Agreement
may specifically provide otherwise, all prepayments of Credit Extensions under
Term Credit Facilities shall be applied by Lenders to the applicable Term Credit
Facility in inverse order of maturity.  The monthly payments required under the
Amortization Schedule shall continue in the same amount (for so long as the
applicable Term Credit Facility shall remain outstanding) notwithstanding any
partial prepayment, whether mandatory or optional, of the applicable Term Credit
Facility.
(c)            Mandatory Prepayment.  If a Term Credit Facility is accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Credit Facility

--------------------------------------------------------------------------------



and all other Obligations, plus accrued and unpaid interest thereon, (ii) any
fees payable under the Fee Letters by reason of such prepayment, (iii) the
Applicable Prepayment Fee as specified in the Credit Facility Schedule for the
Credit Facility being prepaid, and (iv) all other sums that shall have become
due and payable, including Protective Advances.  Additionally, at the election
of Agent, Borrower shall prepay the Term Credit Facilities (to be allocated pro
rata among the outstanding Credit Extensions under all Term Credit Facilities)
in the following amounts:  (A) on the date on which any Credit Party (or Agent
as loss payee or assignee) receives any casualty proceeds in excess of One
Hundred Thousand Dollars ($100,000) for personal property, or in excess of Two
Hundred Fifty Thousand Dollars ($250,000) for real property, in respect of
assets upon which Agent maintained a Lien, an amount equal to one hundred
percent (100%) of such proceeds (net of out-of-pocket expenses and, in the case
of personal property, repayment of any permitted purchase money debt 
encumbering the personal property that suffered such casualty), or such lesser
portion of such proceeds as Agent shall elect to apply to the Obligations; and
(B) upon receipt by any Credit Party of the proceeds of any asset disposition of
personal property not made in the Ordinary Course of Business (other than
transfers permitted by Section 7.1) an amount equal to one hundred percent
(100%) of the net cash proceeds of such asset disposition (net of out-of-pocket
expenses and repayment of any permitted purchase money debt encumbering such
asset), or such lesser portion as Agent shall elect to apply to the
Obligations.  Notwithstanding the foregoing, (a) so long as no Default or Event
of Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to ($250,000) in the aggregate
with respect to any property loss in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (x) shall be of greater, equal, or like value as the replaced
or repaired Collateral and (y) shall be deemed Collateral in which Agent and
Lenders have been granted a first priority security interest, and (b) after the
occurrence and during the continuance of a Default or Event of Default, all
proceeds payable under such casualty policy shall, at the option of Agent, be
payable to Agent, for the ratable benefit of the Lenders, on account of the
Obligations.
(d)            Permitted Prepayment.   Except as provided below, Borrower shall
have no right to prepay the Credit Extensions made in respect of a Term Credit
Facility.  After the Closed Period, if any, for the applicable Term Credit
Facility as specified in the Credit Facility Schedule, Borrower shall have the
option to prepay the Prepayable Amount (as defined below) of a Term Credit
Facility advanced by the Lenders under this Agreement, provided Borrower
(i) provides written notice to Agent and each Lender of its election to prepay
the Prepayable Amount at least thirty (30) days prior to such prepayment, and
(ii) pays to each Lender in accordance with its respective Pro Rata Share, on
the date of such prepayment, an amount equal to the sum of (A) the Prepayable
Amount, plus accrued interest thereon, (B) any fees payable under the Fee
Letters by reason of such prepayment, (C) the Applicable Prepayment Fee as
specified in the Credit Facility Schedule for the Credit Facility being prepaid,
and (D) all Protective Advances.  The term "Prepayable Amount" means (x)
$5,000,000 or more so long as no more than two prepayments under this Section
2.3(d) have been made and (y) otherwise all, but not less than all, of the
Credit Extensions and all other Obligations under all Term Credit Facilities.
2.4        Reserved
2.5        Reserved
2.6        Interest and Payments: Administration
(a)            Interest; Computation of Interest.  Each Credit Extension shall
bear interest on the outstanding principal amount thereof from the date when
made until paid in full at a rate per annum equal to the Applicable Interest
Rate.  Each Lender may, upon the failure of Borrower to pay any fees or interest
as required herein, capitalize such interest and fees and begin to accrue
interest thereon until paid in full, which such interest shall be at a rate per
annum equal to the Applicable Interest Rate unless and until the Default Rate
shall otherwise apply.  All other Obligations shall bear interest on the
outstanding amount thereof from the date they first become payable by Borrower
under the Financing Documents until paid in full at a rate per annum equal to
the Applicable Interest Rate unless and until the Default Rate shall otherwise
apply.  Interest on the Credit Extensions and all fees payable under the
Financing Documents shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues. 
In computing interest on any Credit Extension or other advance, the date of the
making of such Credit Extension or advance shall be included and the date of
payment shall be excluded; provided, however, that if any Credit Extension or
advance is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension or advance.  As of each
Applicable Interest Rate Determination Date, Agent shall determine (which
determination shall, absent manifest error in calculation, be final, conclusive
and binding upon all parties) the interest rate that shall apply to the Credit
Extensions.

--------------------------------------------------------------------------------



 
(b)            Default Rate. Upon the election of Agent following the occurrence
and during the continuance of an Event of Default, Obligations shall bear
interest at a rate per annum which is three hundred basis points (3.00%) above
the rate that is otherwise applicable thereto (the "Default Rate").  Payment or
acceptance of the increased interest rate provided in this subsection is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Agent
or Lenders.
(c)            Payments Generally.  Except as otherwise provided in this Section
2.6(c) or otherwise in this Agreement or as otherwise directed by Agent, all
payments in respect of the Obligations shall be made to Agent for the account of
the applicable Lenders in accordance with their Pro Rata Share.  Payments of
principal and interest in respect of any Credit Facility identified on the
Credit Facility Schedule as "Term" shall be made to Agent for the account of
each applicable Lender.  All Obligations are payable upon demand of Agent in the
absence of any other due date specified herein.  All fees payable under the
Financing Documents shall be deemed non-refundable as of the date paid.  Any
payment required to be made to Agent or a Lender under this Agreement may be
made by debit or automated clearing house payment initiated by Agent or such
Lender from any of Borrower's deposit accounts, including the Designated Funding
Account, and Borrower hereby authorizes Agent and each Lender to debit any such
accounts for any amounts Borrower owes hereunder when due.  Without limiting the
foregoing, Borrower shall tender to Agent and Lenders any authorization forms as
Agent or any Lender may require to implement such debit or automated clearing
house payment.  These debits or automated clearing house payments shall not
constitute a set-off. Payments of principal and/or interest received after 4:00
p.m. New York time are considered received at the opening of business on the
next Business Day.  When a payment is due on a day that is not a Business Day,
the payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid. All payments to be made by
Borrower under any Financing Document shall be made without set-off, recoupment
or counterclaim, in lawful money of the United States and in immediately
available funds.  The balance of the Obligations, as recorded in Agent's books
and records at any time, shall be conclusive and binding evidence of the amounts
due and owing to Agent and Lenders by each Borrower absent manifest error;
provided, however, that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower's duty to pay all amounts owing
hereunder or under any Financing Document.  Agent shall provide Borrower with a
monthly statement regarding the Credit Extensions (but neither Agent nor any
Lender shall have any liability if Agent shall fail to provide any such
statement).  Unless Borrower notifies Agent of any objection to any such
statement (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected
therein.
(d)            Interest Payments; Maturity Date.  Commencing on the first (1st)
Payment Date following the funding of a Credit Extension, and continuing on the
Payment Date of each successive month thereafter through and including the
Maturity Date, Borrower shall make monthly payments of interest, in arrears,
calculated as set forth in this Section 2.6.  All unpaid principal and accrued
interest is due and payable in full on the Maturity Date or any earlier date
specified herein.  If the Obligations are not paid in full on or before the
Maturity Date, all interest thereafter accruing shall be payable immediately
upon accrual.
(e)            Fees.  Borrower shall pay, as and when due and payable under the
terms of the Fee Letters, to Agent and each Lender, as applicable, for their own
accounts and not for the benefit of any other Lenders, the fees set forth in the
Fee Letters.
(f)            Protective Advances.  Borrower shall pay to Agent for the account
of Lenders all Protective Advances (including reasonable attorneys' fees and
expenses for documentation and negotiation of this Agreement, the Warrants and
the other Financing Documents) when due under any Financing Document (and in the
absence of any other due date specified herein, such Protective Advances shall
be due upon demand).
(g)       Maximum Lawful Rate.  In no event shall the interest charged hereunder
with respect to the Obligations exceed the maximum amount permitted under the
Laws of the State of Maryland.  Notwithstanding anything to the contrary in any
Financing Document, if at any time the rate of interest payable hereunder (the
"Stated Rate") would exceed the highest rate of interest permitted under any
applicable Law to be charged (the "Maximum Lawful Rate"), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, Borrower shall,
to the extent permitted by Law, continue to pay interest at the Maximum Lawful
Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest
 

--------------------------------------------------------------------------------



received by any Lender exceed the amount which it could lawfully have received,
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate.  If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of such Lender's Credit
Extensions or to other amounts (other than interest) payable hereunder, and if
no such Credit Extensions or other amounts are then outstanding, such excess or
part thereof remaining shall be paid to Borrower.  In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.
(h)            Taxes; Additional Costs.
(i)                      Any and all payments by or on account of any obligation
of Borrower hereunder shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  For purposes of this Section
2.6(h), the term "applicable law" shall include FATCA.  If any applicable law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then Borrower shall make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.6(h)) the applicable Recipient receives an amount equal to the
sum it would have received had no such deduction or withholding been made.  If
Borrower fails to make any such required deduction or withholding, then Agent
may make any such deduction or withholding and payment to the relevant
Governmental Authority.
(ii)                      Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the Agent
timely reimburse it for the payment of, any Other Taxes.
(iii)                      Borrower shall indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.6(h)) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender (with a copy to the Agent), or by the Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(iv)                      Each Lender shall severally indemnify the Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that Borrower has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of
Borrower to do so), (ii) any Taxes attributable to such Lender's failure to
comply with the provisions of Section 13.1(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Agent in connection with this
Agreement or any Obligation, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
pursuant to this Agreement or otherwise payable by the Agent to the Lender from
any other source against any amount due to the Agent under this paragraph (iv).
(v)                      As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.6(h), Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.
(vi)                      Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made in connection with
this Agreement or any Obligation shall deliver to Borrower and the Agent, at

--------------------------------------------------------------------------------



the time or times reasonably requested by Borrower or the Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by Borrower or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or the Agent as will enable
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.6(h)(vii)(A), (vii)(B) and (vii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(vii)                      Without limiting the generality of the foregoing,
(A)            any Lender that is a U.S. Person shall deliver the Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or the
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;


(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), whichever of the following is
applicable:


(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under this Agreement or any Financing Document, executed
copies of IRS Form W-8BEN-E or W-8BEN, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the "interest"
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Financing Document, IRS Form W-8BEN-E or
W-8BEN, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "business profits" or "other income"
article of such tax treaty;


(2)            executed copies of IRS Form W-8ECI;


(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the IRC, (x) executed
copies of IRS Form W-8BEN-E or W-8BEN, and (y) a certification to the effect
that such Foreign Lender is not a "bank" within the meaning of Section
881(c)(3)(A) of the IRC, a "10 percent shareholder" of Borrower within the
meaning of Section 881(c)(3)(B) of the IRC, or a "controlled foreign
corporation" described in Section 881(c)(3)(C) of the IRC, together with such
Other Tax Certification as Agent may reasonably request from time to time; or


(4)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E or W-8BEN, as applicable, IRS Form W-9, and/or such Other Tax
Certification from each beneficial owner as Agent may reasonably request, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide such Other Tax Certification
as may be reasonably required by Agent on behalf of each such direct and
indirect partner;


(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or the Agent), executed copies of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such Other Tax
Certification as may be prescribed by applicable law to permit Borrower or the
Agent to determine the withholding or deduction required to be made; and


(D)            if a payment made to a Lender under any this Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested

--------------------------------------------------------------------------------



by Borrower or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such Other
Tax Certification reasonably requested by Borrower or the Agent as may be
necessary for Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.6(h)(vi) or (vii) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and the Agent in writing of its legal inability to do
so.
(viii)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.6(h) (including by the payment of
additional amounts pursuant to this Section 2.6(h)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(ix)        If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender's or such
controlling Person's capital as a consequence of such Lender's obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender's or such controlling Person's policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrower shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction; provided, however, that notwithstanding anything in
this Agreement to the contrary, (A) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (B) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "change in
applicable Law", regardless of the date enacted, adopted or issued.
(x)        If any Lender requires compensation under this subsection (h), or
requires any Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to this subsection
(h), then, upon the written request of Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Credit Extensions hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (A) would eliminate or materially reduce amounts payable pursuant to
any such subsection, as the case may be, in the future, and (B) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender (as determined in its sole discretion). 
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(xi)        Each party's obligations under this Section 2.6(h) shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

--------------------------------------------------------------------------------



              (i)                          Administrative Fees and Charges
(i)                          Borrower shall pay to Agent, for its own account
and not for the benefit of any other Lenders, all reasonable fees and expenses
in connection with audits and inspections of the books and records of the Credit
Parties, audits, valuations or appraisals of the Collateral, audits of
Borrower's compliance with applicable Laws and such other matters as Agent shall
deem appropriate, which shall be due and payable on the first Business Day of
the month following the date of issuance by Agent of a written request for
payment thereof to any Borrower; provided, that, as long as no Default has
occurred within the preceding twelve (12) months, Agent shall be entitled to
such reimbursement for no more than one audit and inspection per calendar
quarter.
(ii)    If payments of principal or interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents, are not
timely made and remain overdue for a period of five (5) days, Borrower, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to five percent (5.0%) of each
delinquent payment.
2.7            Secured Promissory Notes.  At the election of any Lender made as
to each Credit Facility for which it has made Credit Extensions, each Credit
Facility shall be evidenced by one or more secured promissory notes in form and
substance satisfactory to Agent and Lenders (each a "Secured Promissory Note"). 
Upon receipt of an affidavit of an officer of a Lender as to the loss, theft,
destruction, or mutilation of its Secured Promissory Note, Borrower shall issue,
in lieu thereof, a replacement Secured Promissory Note in the same amount
thereof and of like tenor.
3
CONDITIONS OF CREDIT EXTENSIONS

3.1            Conditions Precedent to Initial Credit Extension.  Each Lender's
obligation to make an advance in respect of a Credit Facility is subject to the
condition precedent that Agent shall consent to or shall have received, in form
and substance satisfactory to Agent, such documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate, including,
without limitation, all items listed on the Closing Deliveries Schedule attached
hereto.


3.2            Conditions Precedent to all Credit Extensions.  The obligation of
each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:


(a)            satisfaction of all Applicable Funding Conditions for the
applicable Credit Extension as set forth in the Credit Facility Schedule, if
any, in each case each in form and substance satisfactory to Agent and each
Lender;
(b)            timely receipt by the Agent and each Lender of an executed Credit
Extension Form in the form attached hereto;
(c)            (i)            for Credit Extensions made on the Closing Date,
the representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all respects on the Closing
Date; provided, however, that those representations and warranties expressly
referring to a specific date shall be true, correct and complete in all respects
as of such date; and
(ii)            for Credit Extensions made after the Closing Date, if any, the
representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all material respects on the
date of the Credit Extension Form and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.  Each
Credit Extension is Borrower's representation and warranty on that date that the
representations and warranties in Article 5 and elsewhere in the Financing
Documents remain true, accurate and complete in all material respects; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true,

--------------------------------------------------------------------------------



accurate and complete in all material respects as of such date;
(d)            no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension;
(e)            Agent shall be satisfied with the results of any searches
conducted under Section 3.5;
(f)            receipt by Agent of such evidence as Agent shall request to
confirm that the deliveries made in Section 3.1 remain current, accurate and in
full force and effect, or if not, updates thereto, each in form and substance
satisfactory to Agent;
(g)            as determined in such Lender's sole discretion, there has not
been any Material Adverse Change or any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by
Agent; and
(h)        with respect to each Credit Extension, theLenders shall have received
the Warrants (or additional Warrants, as the case may be) in an aggregate amount
equal to seven percet (7.00%) of the total principal amount of the Credit
Extensions.
3.3            Method of Borrowing.  Each Credit Extension in respect of each
Credit Facility shall be in an amount at least equal to the applicable Minimum
Credit Extension Amount for such Credit Facility as set forth in the Credit
Facility Schedule or such lesser amount as shall remain undisbursed under the
Applicable Commitments for such Credit Facility.  The date of funding for any
requested Credit Extension shall be a Business Day.  To obtain a Credit
Extension, Borrower shall deliver to Agent a completed Credit Extension Form
executed by a Responsible Officer.  Agent may rely on any notice given by a
person whom Agent reasonably believes is a Responsible Officer or designee
thereof. Agent and Lenders shall have no duty to verify the authenticity of any
such notice.
3.4            Funding of Credit Facilities.  In Agent's discretion, Credit
Extensions may be funded by Agent on behalf of the Lenders or by the Lenders
directly.  If Agent elects to fund any Credit Extension on behalf of the
Lenders, upon the terms and subject to the conditions set forth in this
Agreement, each Lender, severally and not jointly, shall make available to Agent
its Pro Rata Share of the requested Credit Extension, in lawful money of the
United States of America in immediately available funds, prior to 11:00 a.m.
(New York time) on the specified date for the Credit Extension.  Agent (or if
Agent elects to have each Lender fund its Credit Extensions to Borrower
directly, each Lender) shall, unless it shall have determined that one of the
conditions set forth in Section 3.1 or 3.2, as applicable, has not been
satisfied, by 2:00 p.m. (New York time) on the specified date for the Credit
Extension, credit the amounts received by it in like funds to Borrower by wire
transfer to the Designated Funding Account (or to the account of Borrower in
respect of the Obligations, if the Credit Extension is being made to pay an
Obligation of Borrower). A Credit Extension made prior to the satisfaction of
any conditions set forth in Section 3.1 or 3.2 shall not constitute a waiver by
Agent or Lenders of Borrower's obligation to satisfy such conditions, and any
such Credit Extension made in the absence of such satisfaction shall be made in
each Lender's discretion.
3.5            Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrower's expense, the searches described in clauses (a), (b), and (c)
below against Borrower and any other Credit Party, the results of which are to
be consistent with Borrower's representations and warranties under this
Agreement and the reasonably satisfactory results of which shall be a condition
precedent to all Credit Extensions requested by Borrower:  (a) title
investigations, UCC searches and fixture filings searches; (b) judgment, pending
litigation, federal tax lien, personal property tax lien, and corporate and
partnership tax lien searches, in each jurisdiction searched under clause (a)
above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.
4
CREATION OF SECURITY INTEREST

4.1            Grant of Security Interest.  Borrower hereby grants Agent, for
the ratable benefit of the Lenders, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Agent, for the ratable benefit of the Lenders, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement

--------------------------------------------------------------------------------

entered into by Agent.
4.2            Representations and Covenants.
(a)            As of the Closing Date , Borrower has no ownership interest in
any Chattel Paper, letter of credit rights, commercial tort claims, Instruments,
documents or investment property (other than as disclosed on the Disclosure
Schedule attached hereto).
(b)            Borrower shall promptly (and in any event within 10 days of
acquiring any of the following) deliver to Agent all tangible Chattel Paper and
all Instruments and documents owned at any time by any Borrower and constituting
part of the Collateral duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Agent.  Borrower shall provide Agent with "control" (as defined in the Code) of
all electronic Chattel Paper owned by any Borrower and constituting part of the
Collateral by having Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the Code.  Borrower also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments.  Borrower will mark conspicuously all such
Chattel Paper and all such Instruments and Documents with a legend, in form and
substance satisfactory to Agent, indicating that such Chattel Paper and such
Instruments and Documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Financing Documents.
(c)            Borrower shall promptly (and in any event within 10 days of
acquiring any of the following) deliver to Agent all letters of credit on which
any Borrower is the beneficiary and which give rise to letter of credit rights
owned by such Borrower which constitute part of the Collateral in each case duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Agent.  Borrower shall take any and
all actions as may be necessary or desirable, or that Agent may request, from
time to time, to cause Agent to obtain exclusive "control" (as defined in the
Code) of any such letter of credit rights in a manner acceptable to Agent.
(d)            Borrower shall promptly (and in any event within 10 days) advise
Agent upon any Borrower becoming aware that it has any interests in any
commercial tort claim that constitutes part of the Collateral, which such notice
shall include descriptions of the events and circumstances giving rise to such
commercial tort claim and the dates such events and circumstances occurred, the
potential defendants with respect such commercial tort claim and any court
proceedings that have been instituted with respect to such commercial tort
claims, and Borrower shall, with respect to any such commercial tort claim,
execute and deliver to Agent such documents as Agent shall request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.
(e)            Except for Inventory in an aggregate amount of One Hundred
Thousand Dollars ($100,000), no Inventory or other Collateral shall at any time
be in the possession or control of any warehouse, consignee, bailee or any of
Borrower's agents or processors without prior written notice to Agent and the
receipt by Agent, if Agent has so requested, of warehouse receipts, consignment
agreements or bailee lien waivers (as applicable) satisfactory to Agent prior to
the commencement of such possession or control.  Borrower shall, upon the
request of Agent, notify any such warehouse, consignee, bailee, agent or
processor of the security interests and Liens in favor of Agent created pursuant
to this Agreement and the Financing Documents, instruct such Person to hold all
such Collateral for Agent's account subject to Agent's instructions and shall,
in Agent's discretion, obtain an Access Agreement or other acknowledgement from
such Person that such Person holds the Collateral for Agent's benefit.
(f)            Upon request of Agent, Borrower shall promptly deliver to Agent
any and all certificates of title, applications for title or similar evidence of
ownership of all such tangible personal property and shall cause Agent to be
named as lienholder on any such certificate of title or other evidence of
ownership.  Borrower shall not permit any such tangible personal property to
become fixtures to real estate unless such real estate is subject to a Lien in
favor of Agent.
(g)            As of the Closing Date and each subsequent date that the
representations and warranties under this Agreement are remade, all Deposit
Accounts, Securities Accounts, Commodity Accounts or other bank accounts or
investment accounts owned by Borrower, together with the purpose of such
accounts and the financial

--------------------------------------------------------------------------------



institutions at which such accounts reside, are listed on the Disclosure
Schedule.
(h)            Each Borrower hereby authorizes Agent to file without the
signature of such Borrower one or more UCC financing statements relating to its
Liens on all or any part of the Collateral, which financing statements may list
Agent as the "secured party" and such Borrower as the "debtor" and which
describe and indicate the collateral covered thereby as all or any part of the
Collateral under the Financing Documents (including an indication of the
collateral covered by any such financing statement as "all assets" of such
Borrower now owned or hereafter acquired), in such jurisdictions as Agent from
time to time determines are appropriate, and to file without the signature of
such Borrower any continuations of or corrective amendments to any such
financing statements, in any such case in order for Agent to perfect, preserve
or protect the Liens, rights and remedies of Agent with respect to the
Collateral.  Each Borrower also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.  Any financing statement may include a notice
that any disposition of the Collateral in contravention of this Agreement, by
either Borrower or any other Person, shall be deemed to violate the rights of
Agent and the Lenders under the Code.
(i)            As of the Closing Date, no Borrower holds, and after the Closing
Date Borrower shall promptly notify Agent in writing upon creation or
acquisition by any Borrower of, any Collateral which constitutes a claim against
any Governmental Authority, including, without limitation, the federal
government of the United States or any instrumentality or agency thereof, the
assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law.  Upon the request of Agent, Borrower shall take such steps as
may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law.
(j)            Borrower shall furnish to Agent from time to time any statements
and schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.
5
REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows on the Closing Date, on the date of
each Credit Extension, and on such other dates when such representations and
warranties under this Agreement are remade:
5.1            Due Organization, Authorization: Power and Authority.
(a)            Each Credit Party is duly existing and in good standing, as a
Registered Organization in its respective jurisdiction of formation.  Each
Credit Party is qualified and licensed to do business and is in good standing in
any jurisdiction in which the conduct of its business or its ownership of
property requires that it be qualified except where the failure to do so could
not reasonably be expected to have a Material Adverse Change.  The Financing
Documents have been duly authorized, executed and delivered by each Credit Party
and constitute legal, valid and binding agreements enforceable in accordance
with their terms.  The execution, delivery and performance by each Credit Party
of each Financing Document executed or to be executed by it is in each case
within such Credit Party's powers.
(b)            The execution, delivery and performance by each Credit Party of
the Financing Documents to which it is a party do not (i) conflict with any of
such Credit Party's organizational documents; (ii) contravene, conflict with,
constitute a default under or violate any Law; (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which such Credit Party or any of its
property or assets may be bound or affected; (iv) require any action by, filing,
registration, or qualification with, or Required Permit from, any Governmental
Authority (except such Required Permits which have already been obtained and are
in full force and effect); or (v) constitute a default under or conflict with
any Material Agreement.  No Credit Party is in default under any agreement to
which it is a party or by which it is bound in which the default could
reasonably be expected to have a Material Adverse Change.
5.2            Litigation.  Except as disclosed on the Disclosure Schedule or,
after the Closing Date, pursuant to Section 6.7, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against any Credit Party which involves
the possibility of any judgment or liability of more than Two Hundred Fifty
Thousand Dollars ($250,000.00) or that could result in a Material Adverse
Change, or which questions the validity of the Financing Documents, or the other
documents required thereby or any action to be taken

--------------------------------------------------------------------------------

pursuant to any of the foregoing, nor does any Credit Party have reason to
believe that any such actions, suits, proceedings or investigations are
threatened.
5.3            No Material Deterioration in Financial Condition; Financial
Statements.  All financial statements for the Credit Parties delivered to Agent
or any Lender fairly present, in conformity with GAAP, in all material respects
the consolidated financial condition and consolidated results of operations of
such Credit Party.  There has been no material deterioration in the consolidated
financial condition of any Credit Party from the most recent financial
statements and projections submitted to Agent or any Lender. There has been no
material adverse deviation from the most recent annual operating plan of
Borrower delivered to Agent and Lenders
5.4            Solvency.  The fair salable value of each Credit Party's assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities, excluding the aggregate amount of the Convertible Debt
Liabilities.  After giving effect to the transactions described in this
Agreement, (a) no Credit Party is left with unreasonably small capital in
relation to its business as presently conducted, and (b) each Credit Party is
able to pay its debts (including trade debts) as they mature.
5.5            Subsidiaries; Investments; Margin Stock.  Borrower and its
Subsidiaries do not own any stock, partnership interest or other equity
securities, except for Permitted Investments.  Without limiting the foregoing,
Borrower and its Subsidiaries do not own or hold any Margin Stock.
5.6            Tax Returns and Payments; Pension Contributions.  Each Credit
Party has timely filed all required tax returns and reports, and, except for
those Taxes that are subject to a Permitted Contest, each Credit Party has
timely paid all foreign, federal, state and material local Taxes, assessments,
deposits and contributions owed by such Credit Party.  Other than as disclosed
to Agent in accordance with Section 6.2, Borrower is unaware of any claims or
adjustments proposed for any prior tax years of any Credit Party which could
result in additional Taxes becoming due and payable by such Credit Party.  No
Credit Party nor any trade or business (whether or not incorporated) that is
under common control with any Credit Party within the meaning of Section 414(b)
or (c) of the IRC (and Sections 414(m) and (o) of the IRC for purposes of the
provisions relating to Section 412 of the IRC) or Section 4001 of ERISA (an
"ERISA Affiliate") (i) has failed to satisfy the "minimum funding standards" (as
defined in Section 412 of or Section 302 of ERISA), whether or not waived, with
respect to any Pension Plan, (ii) has incurred liability with respect to the
withdrawal or partial withdrawal of any Credit Party or ERISA Affiliate from any
Pension Plan or incurred a cessation of operations that is treated as a
withdrawal, (iii) has incurred any liability under Title IV of ERISA (other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA), (iv) has
had any "reportable event" as defined in Section 4043(c) of ERISA (or the
regulations issued thereunder) (other than an event for which the 30-day notice
requirement is waived) occur with respect to any Pension Plan or (v) failed to
maintain (1) each "plan" (as defined by Section 3(3) of ERISA) in all material
respects with the applicable provisions of ERISA, the IRC and other federal or
state laws, and (2) the tax qualified status of each plan (as defined above)
intended to be so qualified.
5.7            Intellectual Property and License Agreements.  A list of all
Registered Intellectual Property of each Credit Party and all in-bound license
or sublicense agreements, exclusive out-bound license or sublicense agreements,
or other rights of any Credit Party to use Intellectual Property (but excluding
in-bound licenses of over-the-counter software that is commercially available to
the public), as of the Closing Date and, as updated pursuant to Section 6.14, is
set forth on the Intangible Assets Schedule.  Such Intangible Assets Schedule
shall be prepared by Borrower in the form provided by Agent and contain all
information required in such form.  Except for Permitted Licenses, each Credit
Party is the sole owner of its Intellectual Property free and clear of any
Liens.  Each Patent is valid and enforceable and no part of the Material
Intangible Assets has been judged invalid or unenforceable, in whole or in part,
and to the best of Borrower's knowledge, no claim has been made that any part of
the Intellectual Property violates the rights of any third party.
5.8            Regulatory Status.   All of Borrower's Products and Regulatory
Required Permits are listed on the Products Schedule and Regulatory Required
Permits Schedule, respectively (as updated from time to time pursuant to Section
6.14), and Borrower has delivered to Agent a copy of all Regulatory Required
Permits requested by Agent as of the date hereof or to the extent requested by
Agent pursuant to Section 6.16.  With respect to any Product, (i) Borrower and
its Subsidiaries have received, and such Product is the subject of, all
Regulatory Required Permits needed in connection with the testing, manufacture,
marketing or sale of such Product as currently being conducted by or on behalf
of Borrower, and have provided Agent and each Lender with all notices and other
information required by Section 6.16, (ii) such Product is being tested,
manufactured, marketed or sold, as the case may be, in material compliance with
all applicable Laws and Regulatory Required Permits.  As of the Closing Date,
there have been no Regulatory Reporting Events.
5.9            Accuracy of Schedules and Perfection Certificate.  All
information set forth in the Disclosure Schedule, Intangible Assets
Schedule, the Regulatory Required Permits Schedule and the Products Schedule is
true, accurate and complete as of the Closing Date, the date of delivery of the
last Compliance Certificate and any other subsequent date on which Borrower is
requested to update such certificate.  All information set forth in the
Perfection Certificate is true, accurate and complete as of the Closing Date and
any other subsequent date on which Borrower is requested to update such
certificate.

--------------------------------------------------------------------------------

 
6
AFFIRMATIVE COVENANTS

Borrower covenants and agrees as follows:
6.1        Organization and Existence; Government Compliance.
(a)            Each Credit Party shall maintain its legal existence and good
standing in its respective jurisdiction of formation and maintain qualification
in each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change.  If a Credit Party is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Agent of such occurrence and provide Agent with such Credit Party's
organizational identification number.
(b)            Each Credit Party shall comply with all Laws, ordinances and
regulations to which it or its business locations is subject, the noncompliance
with which could reasonably be expected to result in a Material Adverse Change. 
Each Credit Party shall obtain and keep in full force and effect and comply with
all of the Required Permits, except where failure to have or maintain compliance
with or effectiveness of such Required Permit could not reasonably be expected
to result in a Material Adverse Change.  Upon request of Agent or any Lender,
each Credit Party shall promptly (and in any event within three (3) Business
Days) provide copies of any such obtained Required Permits to Agent. Borrower
shall notify Agent within three (3) Business Days (but in any event prior to
Borrower submitting any requests for Credit Extensions or release of any
reserves) of the occurrence of any facts, events or circumstances known to a
Borrower, whether threatened, existing or pending, that could cause any Required
Permit to become limited, suspended or revoked.  Notwithstanding the foregoing,
each Credit Party shall comply with Section 6.16 as it relates to Regulatory
Required Permits and to the extent that there is a conflict between this Section
and Section 6.16 as it relates to Regulatory Required Permits, Section 6.16
shall govern.
6.2        Financial Statements, Reports, Certificates.
(a)            Each Credit Party shall deliver to Agent and each Lender: (i) as
soon as available, but no later than thirty (30) days after the last day of each
month, a company prepared consolidated and consolidating balance sheet, income
statement and cash flow statement covering such Credit Party's consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to Agent and each Lender; (ii) as soon as available, but no later
than one hundred twenty (120) days after the last day of a Credit Party's fiscal
year, audited consolidated and consolidating financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Agent and each Lender in its reasonable discretion; (iii) as soon
as available after approval thereof by such Credit Party's governing board, but
no later than forty-five (45) days after the last day of such Credit Party's
fiscal year, and as amended and/or updated, such Credit Party's financial
projections for current fiscal year; (iv) within five (5) days of delivery,
copies of all statements, reports and notices made available to all of such
Credit Party's security holders or to any holders of Subordinated Debt; (v) in
the event that such Credit Party is or becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days of filing, all reports on Form 10-K, 10-Q and 8‑K filed with the
Securities and Exchange Commission ("SEC") or a link thereto on such Credit
Party's or another website on the Internet; (vi) as soon as available, but no
later than thirty (30) days after the last day of each month, copies of the
month-end account statements for each Collateral Account maintained by a Credit
Party, which statements may be provided to Agent and each Lender by Borrower or
directly from the applicable institution(s); (vii) promptly (and in any event
within ten (10) days of any request therefor) such readily available budgets,
sales projections, operating plans, financial information and other information,
reports or statements regarding the Credit Parties or their respective
businesses, contractors and subcontractors reasonably requested by Agent or any
Lender; and (viii) within ten (10) days after any Credit Party becomes aware of
any material claim or adjustment proposed for any prior tax years of any Credit
Party or any of their Subsidiaries which could result in additional Taxes
becoming due and payable by such Credit Party or Subsidiary, notice of such
material claim or adjustment.

--------------------------------------------------------------------------------





(b)            Within thirty (30) days after the last day of each month,
Borrower shall deliver to Agent and each Lender with the monthly financial
statements described above, a duly completed Compliance Certificate signed by a
Responsible Officer.
(c)            Borrower shall cause each Credit Party to keep proper books of
record and account in accordance with GAAP in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities.  Upon at least two Business Days' prior written notice
and during business hours (which such limitations shall not apply if a Default
or Event of Default has occurred), Borrower shall allow, and cause each Credit
Party to allow, Agent and Lenders to visit and inspect any properties of a
Credit Party, to examine and make abstracts or copies from any Credit Party's
books, to conduct a collateral audit and analysis of its operations and the
Collateral to verify the amount and age of the accounts, the identity and credit
of the respective account debtors, to review the billing practices of the Credit
Party and to discuss its respective affairs, finances and accounts with their
respective officers, employees and independent public accountants as often as
may reasonably be desired; provided, however, that Agent shall conduct no more
than two (2) such visits and inspections per twelve (12) month period unless a
Default or Event of Default has occurred during such period.  Borrower shall
reimburse Agent and each Lender for all reasonable costs and expenses associated
with such visits and inspections.
(d)            Borrower shall, and shall cause each Credit Party to, deliver to
Agent and each Lender, within five (5) days after the same are sent or received,
copies of all material correspondence, reports, documents and other filings with
any Governmental Authority that could reasonably be expected to have a material
effect on any of the Required Permits material to Borrower's business or
otherwise on the operations of Borrower or any of its Subsidiaries (except that
reporting related to Regulatory Required Permits and/or Regulatory Reporting
Events shall be governed by Section 6.16).
6.3            Maintenance of Property.  Borrower shall cause all equipment and
other tangible personal property used in the Ordinary Course of Business other
than Inventory to be maintained and preserved in the same condition, repair and
in working order as of the date hereof, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end.  Borrower shall cause each Credit Party to keep all Inventory in good and
marketable condition, free from material defects.  Returns and allowances
between a Credit Party and its Account Debtors shall follow the Credit Party's
customary practices as they exist at the Closing Date.  Borrower shall promptly
notify Agent of all returns, recoveries, disputes and claims that involve more
than One Hundred Thousand Dollars ($100,000) of Inventory collectively among all
Credit Parties.
6.4            Taxes; Pensions.  Borrower shall timely file and cause each
Credit Party to timely file, all required tax returns and reports and timely
pay, and cause each Credit Party to timely pay, all foreign, federal, state, and
local Taxes, assessments, deposits and contributions owed, and shall deliver to
Agent, on demand, appropriate certificates attesting to such payments; provided,
however, that a Credit Party may defer payment of any contested Taxes, so long
as such Credit Party (a) in good faith contests its obligation to pay the Taxes
by appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Agent in writing of the commencement of, and any material development
in, the proceedings, and (c) posts bonds or takes any other steps required to
prevent the Governmental Authority levying such contested Taxes from obtaining a
Lien upon any of the Collateral (such contest, a "Permitted Contest").  Borrower
shall pay, and cause each Credit Party to pay, all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms.  Each Credit Party and their ERISA Affiliates shall timely
make all required contributions to each Pension Plan and shall maintain each
"plan" (as defined by Section 3(3) of ERISA) in material compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other federal and
state laws.  Borrower shall give written notice to Agent and each Lender
promptly (and in any event within three (3) Business Days) upon Borrower
becoming aware of any (i) Credit Party's or any ERISA Affiliate's failure to
make any contribution required to be made with respect to any Pension Plan not
having been timely made, (ii)  notice of the PBGC's, any Credit Party's or any
ERISA Affiliate's intention to terminate or to have a trustee appointed to
administer any such Pension Plan, or (iii) complete or partial withdrawal by any
Credit Party or any ERISA Affiliate from any Pension Plan.
6.5            Insurance.  Borrower shall, and shall cause each Credit Party to,
keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrower's industry and location and as Agent may reasonably
request.  Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Agent.  All property policies shall have a lender's
loss payable endorsement showing Agent as sole lender's loss payee and waive
subrogation against Agent, and all liability policies shall show, or have
endorsements showing, Agent as an additional insured.  No other loss payees may
be shown on the policies unless Agent shall otherwise consent in writing. 

--------------------------------------------------------------------------------

If required by Agent and to the extent possible within the policies of each
insurer, all policies (or the loss payable and additional insured endorsements)
shall provide that the insurer shall endeavor to give Agent at least thirty (30)
days' (ten (10) days' for non-payment of premium) notice before canceling,
amending, or declining to renew its policy.  At Agent's request, Borrower shall
deliver certified copies of all such Credit Party insurance policies and
evidence of all premium payments.  If any Credit Party fails to obtain insurance
as required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Agent, Agent may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Agent deems prudent.
6.6            Collateral Accounts.  Borrower shall, and shall cause each Credit
Party to, provide Agent five (5) days prior written notice before establishing
any Collateral Account at or with any bank or financial institution.  In
addition, for each Collateral Account that any Credit Party at any time
maintains (and in connection with any such Collateral Account established after
the Closing Date, prior to opening such Collateral Account), Borrower shall, and
shall cause each Credit Party to, cause the applicable bank or financial
institution at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Agent's Lien in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without prior written consent of Agent.  The provisions of the
previous sentence shall not apply to (a) the JPMorgan Account provided that (i)
the JPMorgan Account is closed in accordance with Section 6.17 and (ii) the
aggregate value of the cash and other assets on deposit in the JPMorgan Account
shall not exceed €20,000 at any time, (b) the HSBC India Account provided that
the aggregate value of the cash and other assets on deposit in the HSBC India
Account shall not exceed the US dollar equivalent of $50,000 at any time, or (c)
any deposit accounts exclusively used for payroll, payroll taxes and, in Agent's
discretion, other employee wage and benefit payments to or for the benefit of a
Credit Party's employees and identified to Agent by Borrower as such; provided,
however, that at all times Borrower may maintain one or more separate Deposit
Accounts to hold any and all amounts to be used for payroll, payroll taxes and
other employee wage and benefit payments, and shall not commingle any monies
allocated for such purposes with funds in any other Deposit Account.
6.7            Notices of Material Agreements, Litigation and Defaults;
Cooperation in Litigation
(a)            Borrower shall promptly (and in any event within the time periods
specified below) provide written notice to Agent and each Lender of the
following:
(i)         Within three (3) Business Days of Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default;
(ii)        Within three (3) Business Days of Borrower becoming aware of (or
having reason to believe any of the following are pending or threatened in
writing) any action, suit, proceeding or investigation by or against Borrower or
any Credit Party which involves the possibility of any judgement or liability of
more than Two Hundred Fifty Thousand Dollars ($250,000) or that could result in
a Material Adverse Change, or which questions the validity of any of the
Financing Documents, or the other documents required thereby or any action to be
taken pursuant to any of the foregoing;
(iii)       (A) Within three (3) Business Days of Borrower (1) executing and
delivering any amendment, consent, waiver or other modification to any Material
Agreement which is material and adverse to such Material Agreement or which
could reasonably be expected to have a Material Adverse Effect or (2)  receiving
or delivering any notice of termination or default or similar notice in
connection with any Material Agreement and (B) together with delivery of the
next Compliance Certificate (included as an update to the Disclosure Schedule
delivered therewith), the execution of any new Material Agreement and/or any new
material amendment, consent, waiver or other modification to any Material
Agreement not previously disclosed.
(b)        Borrower shall, and shall cause each Credit Party, to provide such
furhter information (including copies of such documentation) as Agent or any
Lender shall reasonably reqeust with respect to any of the events or notices
described in clause (a).  From the date hereof and continuing through the
termination of this Agreement, Borrower shall, and shall cause each Credit Party
to, make available to Agent and each Lender, without expense to Agent or any
Lender, each Credit Party's officers, employees and agents and books, to the
extent that Agent or any Lender may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Agent or
any Lender with respect to any Collateral or relating to a Credit
Party.(b)          
6.8            Creation/Acquisition of Subsidiaries.  Borrower shall provide
Agent with at least thirty (30) days (or such shorter period as Agent may accept
in its sole discretion) prior written notice of its intention to create or, to
the extent permitted pursuant to this Agreement, acquire a new Subsidiary.  Upon
such creation or, to the extent permitted hereunder, acquisition of any
Subsidiary, Borrower and such Subsidiary shall promptly (and in any event within
five (5) Business Days of such creation or acquisition) take all such action as
may be reasonably required by Agent or the Required Lenders to cause each such
Subsidiary to either, in the discretion of Agent, become a co-Borrower hereunder
or to guarantee the Obligations of Borrower under the Financing Documents and,
in each case, grant a continuing pledge and security interest in and to the
assets of such Subsidiary (substantially as described on Exhibit A hereto); and
Borrower shall grant and pledge to Agent, for the ratable benefit of the
Lenders, a perfected security interest in the stock, units or other evidence of
ownership of each Subsidiary (the foregoing collectively, the "Joinder
Requirements"); provided, that Borrower shall not be permitted to make any
Investment in such Subsidiary until such time as Borrower has satisfied the
Joinder Requirements.
6.9            Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely for (a) transaction fees incurred in connection with the
Financing Documents, (b) for working capital needs of Borrower and its
Subsidiaries, and (c) any other Permitted Purpose specified in the Credit
Facility Schedule for such Credit Facility.  No portion of the proceeds of the
Credit Extensions will be used for family, personal, agricultural or household
use or to purchase Margin Stock.
6.10            Hazardous Materials; Remediation.
(a)            If any release or disposal of Hazardous Materials shall occur or
shall have occurred on any real property or any other assets of any Borrower or
any other Credit Party, such Borrower will cause, or direct the applicable
Credit Party to cause, the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets as is
necessary to comply with all Laws and to preserve the value of such real
property or other assets.  Without limiting the generality of the foregoing,
each Borrower shall, and shall cause each other Credit Party to, comply with
each Law requiring the performance at any real property by any Borrower or any
other Credit Party of activities in response to the release or threatened
release of a Hazardous Material.
(b)            Borrower will provide Agent within thirty (30) days after
written  demand therefor with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of any
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established on any property as a result thereof, such
demand to be made, if at all, upon Agent's determination that the failure to
remove, treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Change.
(c)            If there is any conflict between this Section 6.10 and any
environmental indemnity agreement which is a Financing Document, the
environmental indemnity agreement shall govern and control.
6.11            Power of Attorney.  Each of the officers of Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
each Borrower (without requiring any of them to act as such) with full power of
substitution to do the following:  (a) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral (in
each case, so long as no Default or Event of Default has occurred, other than
Permitted Liens), or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (b) so long as Agent has provided not less than
three (3) Business Days' prior written notice to Borrower to perform the same
and Borrower has failed to take such action, (i) execute in the name of any
Person comprising Borrower any schedules, assignments, instruments, documents,
and statements that Borrower is obligated to give Agent under this Agreement or
that Agent or any Lender deems necessary to perfect or better perfect Agent's
security interest or Lien in any Collateral, (ii) do such other and further acts
and deeds in the name of Borrower that Agent may deem necessary or desirable to
enforce, protect or preserve any Collateral or its rights therein, including,
but not limited to, to sign Borrower's name on any invoice or bill of lading for
any Account or drafts against Account Debtors; and (iii) after the occurrence
and during the continuance of an Event of Default, (A) endorse the name of any
Borrower upon any and all checks, drafts, money orders, and other instruments
for the payment of money that are payable to Borrower; (B) make, settle, and
adjust all claims under Borrower's insurance policies; (C) take any action any
Credit Party is required to take under this Agreement or any other Financing
Document; (D) transfer the Collateral into the name of Agent or a third party as
the Code permits; (E) exercise any rights and remedies described in this
Agreement or the other Financing Documents; and (F) do such other and further
acts and deeds in the name of Borrower that Agent may deem necessary or
desirable to enforce its rights with regard to any Collateral.
6.12            Further Assurances.  Borrower shall, and shall cause each Credit
Party to, promptly execute any further instruments and take further action as
Agent reasonably requests to perfect or better perfect or continue Agent's Lien
in the Collateral or to effect the purposes of this Agreement or any other
Financing Document.
6.13            Post-Closing Obligations.  Borrower shall, and shall cause each
Credit Party to, complete each of the post-closing obligations and/or deliver to
Agent each of the documents, instruments, agreements and information listed on
the Post-Closing Obligations Schedule attached hereto, on or before the date set
forth for each such item thereon (as the same may be extended by Agent in
writing in its sole discretion), each of which shall be completed or provided in
form and substance satisfactory to Agent and Lenders.
6.14            Disclosure Schedule Updates.  Borrower shall, in the event of
any information in the Disclosure Schedule becoming outdated, inaccurate,
incomplete or misleading, deliver to Agent, together with the next Compliance
Certificate required to be delivered under this Agreement after such event, a
proposed update to the Disclosure Schedule correcting all outdated, inaccurate,
incomplete or misleading information; provided, however, (i) with respect to any
proposed updates to the Disclosure Schedule involving Permitted Liens, Permitted
Indebtedness or Permitted Investments, Agent will replace the Disclosure
Schedule attached hereto with such proposed update only if such updated
information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Indebtedness or Permitted Investments
and (ii) with respect to any proposed updates to the Disclosure Schedule
involving other matters, Agent will replace the applicable portion of the
Disclosure Schedule attached hereto with such proposed update upon Agent's
approval thereof.
6.15            Intellectual Property and Licensing.
(a)            Together with each Compliance Certificate required to be
delivered pursuant to Section 6.2(b) to the extent (A) Borrower acquires and/or
develops any new Registered Intellectual Property, or (B) Borrower enters into
or becomes bound by any additional in-bound license or sublicense agreement, any
additional exclusive out-bound license or sublicense agreement or other
agreement with respect to rights in Intellectual Property (other than
over-the-counter software that is commercially available to the public), or (C)
there occurs any other material change in Borrower's Registered Intellectual
Property, in-bound licenses or sublicenses or exclusive out-bound licenses or
sublicenses from that listed on the Intangible Assets Schedule, together with
such Compliance Certificate, deliver to Agent an updated Intangible Assets
Schedule reflecting such updated information.
(b)            If Borrower obtains any Registered Intellectual Property (other
than copyrights, mask works and related applications, which are addressed
below), Borrower shall promptly execute such intellectual property security
agreements (which shall be filed in the United States Patent and Trademark
Office) and other documents and provide such other information (including,
without limitation, copies of applications) and take such other actions as Agent
shall request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Agent, for the ratable
benefit of Lenders, in such property.  If Borrower decides to register any
copyrights or mask works in the United States Copyright Office, Borrower shall:
(x) provide Agent with at least fifteen (15) days prior written notice of
Borrower's intent to register such copyrights or mask works together with a copy
of the application it intends to file with the United States Copyright Office
(excluding Exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and provide such other information and take
such other actions as Agent may request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Agent, for the ratable benefit of the Lenders, in the copyrights or mask works
intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office.
(c)            Borrower shall take such steps as Agent requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) all licenses or agreements to be deemed "Collateral" and for Agent to have a
security interest in it that might otherwise be restricted or prohibited by Law
or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (y) Agent to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Agent's rights and remedies under this Agreement and the other Financing
Documents.
(d)            Borrower shall own, or be licensed to use or otherwise have the
right to use, all MaterialIntangible Assets.  Borrower shall cause all
Registered Intellectual Property to be duly and properly registered, filed or
issued in the appropriate office and jurisdictions for such registrations,
filings or issuances, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Change.  Borrower shall at all times
conduct its business without infringement or claim of infringement of any
Intellectual Property rights of others.  Borrower shall (i) protect, defend and
maintain the validity and enforceability of its Material Intangible Assets (ii)
promptly advise Agent in writing of material infringements of its Material
Intangible Assets, or of a material claim of infringement by Borrower on the
Intellectual Property rights of others; and (iii) not allow any of Borrower's
Material Intangible Assets to be abandoned, invalidated, forfeited or dedicated
to the public or to become unenforceable.  Borrower shall not become a party to,
nor become bound by, any material license or other agreement with respect to
which Borrower is the licensee that prohibits or otherwise restricts Borrower
from granting a security interest in Borrower's interest in such license or
agreement or other property.
6.16            Regulatory Reporting and Covenants.
(a)            Borrower shall notify Agent and each Lender promptly (and in any
event within 3 Business Days of receiving, becoming aware of or determining that
(each, a "Regulatory Reporting Event" and collectively, the "Regulatory
Reporting Events")):  (i) any Governmental Authority, specifically including the
FDA is conducting or has conducted (A) if applicable, any investigation of
Borrower's or its Subsidiaries' manufacturing facilities and processes for any
Product which has disclosed any material deficiencies or violations of Laws
and/or the Regulatory Required Permits related thereto or (B) an investigation
or review of any Regulatory Required Permit (other than routine reviews in the
Ordinary Course of Business associated with the renewal of a Regulatory Required
Permit and which could not reasonably be expected to result in a Material
Adverse Change), (ii) development, testing, and/or manufacturing of any Product
should cease, (iii) if a Product has been approved for marketing and sale, any
marketing or sales of such Product should cease or such Product should be
withdrawn from the marketplace, (iv) any Regulatory Required Permit has been
revoked or withdrawn, (v) adverse clinical test results with respect to any
Product which have or could reasonably be expected to result in a Material
Adverse Change, (vi) any Product recalls or voluntary Product withdrawals from
any market (other than discrete batches or lots that are not material in
quantity or amount and are not made in conjunction with a larger recall) or
(vii) any significant failures in the manufacturing of any Product such that the
amount of such Product successfully manufactured in accordance with all
specifications thereof and the required payments to be made to Borrower therefor
in any month shall decrease significantly with respect to the quantities of such
Product and payments produced in the prior month.  Borrower shall provide to
Agent or any Lender such further information (including copies of such
documentation) as Agent or any Lender shall reasonably request with respect to
any such Regulatory Reporting Event.
(b)            Borrower shall, and shall cause each Credit Party to, obtain all
Regulatory Required Permits necessary for compliance in all material respects
with Laws with respect to testing, manufacturing, developing, selling or
marketing of Products and shall, and shall cause each Credit Party to, maintain
and comply fully and completely in all respects with all such Regulatory
Required Permits, the noncompliance with which could have a Material Adverse
Change.  In the event Borrower or any Credit Party obtains any new Regulatory
Required Permit or any information on the Regulatory Required Permits Schedule
becomes outdated, inaccurate, incomplete or misleading, Borrower shall, together
with the next Compliance Certificate required to be delivered under this
Agreement after such event provide Agent with an updated Regulatory Required
Permits Schedule including such updated information.
(c)            If, after the Closing Date, (i) Borrower determines to
manufacture, sell, develop, test or market any new Product, Borrower shall
deliver prior written notice to Agent of such determination (which shall include
a brief description of such Product) and, together with delivery of the next
Compliance Certificate shall provide an updated Intangible Assets Schedule,
Products Schedule and Regulatory Required Permits Schedule (and copies of such
Required Permits as Agent may request) reflecting updates related to such
determination.
6.17            JPMorgan Account. Borrower shall close the JPMorgan Account on
or before March 31, 2016.
7
NEGATIVE COVENANTS

Borrower shall not do, nor shall it permit any Credit Party to do, any of the
following without the prior written consent of Agent:
7.1            Dispositions.  Convey, sell, abandon, lease, license, transfer,
assign or otherwise dispose of (collectively,"Transfer") all or any part of its
business or property, except for (a) sales, transfers or dispositions of
Inventory in the Ordinary Course of Business; or (b) sales or abandonment of (i)
worn‑out or obsolete Equipment or (ii) other Equipment that is no longer used or
useful in the business of Borrower with a fair salable value not to exceed Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate in each fiscal year
of Borrower for all such Equipment; (c) to the extent they may constitute a
Transfer, Permitted Liens; (d) to the extent they may constitute a Transfer,
Permitted Investments; or (e) Permitted Licenses.
7.2            Changes in Business, Management, Ownership or Business
Locations.  (a) Engage in any business other than the businesses currently
engaged in by Borrower or such Subsidiary, as applicable, or reasonably related
thereto; (b) liquidate or dissolve; (c) (i) have a change in Responsible Officer
where a suitable permanent replacement, as approved by Borrower's board of
directors, has not been named and hired by not later than ninety (90) days after
such change, or (ii) enter into any transaction or series of related
transactions which would result in a Change in Control unless the agreements
with respect to such transactions provide for, as a condition precedent to the
consummation thereof, either (x) the indefeasible payment in full of the
Obligations or (y) the consent of the Agent and Lenders; (d) add any new offices
or business locations, or enter into any new leases with respect to existing
offices or business locations without first delivering a fully-executed Access
Agreement to Agent (except as otherwise provided below); (e) change its
jurisdiction of organization; (f) change its organizational structure or type;
(g) change its legal name unless Borrower has given at least thirty (30) days
prior written notice to Agent of Borrower's intention to take any such action
(which such written notice shall include an updated version of any Disclosure
Schedule impacted by such change) and have executed any and all documents,
instruments and agreements and taken any other actions which Agent may request
after receiving such written notice in order to protect and preserve the Liens,
rights and remedies of Agent with respect to the Collateral; provided, however,
that Agent acknowledges that Borrower intends to change its name to "Strata Skin
Sciences, Inc." effective as of January 5, 2016, and that no additional notice
shall be required under this clause (g) regarding such name change; or
(h) change any organizational number (if any) assigned by its jurisdiction of
organization.  Notwithstanding the foregoing, in the case of subpart (d)
preceding, provided that the applicable lease or license agreement, or
applicable law, do not grant to the landlord or licensor any Lien upon
intangible assets of the tenant or licensee, subpart (d) shall not restrict
leases or licenses for (i) such new or existing offices or business locations
containing less than Fifty Thousand Dollars ($50,000) in Borrower's assets or
property and not containing Borrower's Books and (ii) any new or existing
business location constituting a warehouse, consignee or bailee location that
does not contain any of Borrower's Books and would not otherwise require an
Access Agreement pursuant to the criteria set forth in Section 4.2(e).
7.3            Mergers or Acquisitions.  Merge or consolidate with any other
Person, or acquire all or substantially all of the capital stock or property of
another Person; provided, however, that a Subsidiary of Borrower may merge or
consolidate into another Subsidiary that is a Borrower, so long as (a) Borrower
has provided Agent with prior written notice of such transaction, (b) a Person
already comprising Borrower shall be the surviving legal entity, (c) Borrower's
tangible net worth is not thereby reduced, (d) no Event of Default has occurred
and is continuing prior thereto or arises as a result therefrom, and (e)
Borrower shall be in compliance with the covenants set forth in this Agreement
both before and after giving effect to such transaction.
7.4            Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness other than Permitted Indebtedness.
7.5            Encumbrance.  (a) Create, incur, allow, or suffer any Lien on any
of its property, except for Permitted Liens, (b) permit any Collateral to fail
to be subject to the first priority security interest granted herein except for
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent, or (c) enter into any agreement, document, instrument or other
arrangement (except with or in favor of Agent) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower's or any Subsidiary's Collateral or Intellectual
Property, except as is otherwise permitted in the definition of "Permitted
Liens" herein.
7.6            Maintenance of Collateral Accounts.  Maintain any Collateral
Account, except pursuant to the terms of Section 6.6 hereof.
7.7            Distributions; Investments; Margin Stock.  (a) Pay any dividends
(other than dividends payable solely in common stock) or make any distribution
or payment with respect to or redeem, retire or purchase or repurchase any of
its equity interests (other than repurchases pursuant to the terms of employee
stock purchase plans, employee restricted stock agreements or similar plans) or
(b) directly or indirectly make any Investment (including, without limitation,
any additionalInvestment in any Subsidiary) other than Permitted Investments. 
Without limiting the foregoing, Borrower shall not, and shall not permit any of
its Subsidiaries to, purchase or carry Margin Stock.
7.8            Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of any Credit
Party, except for (a) transactions that are in the Ordinary Course of Business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm's length transaction with a non-affiliated Person, (b)
transactions with Subsidiaries that are designated as a Borrower hereunder and
that are not otherwise prohibited by Article 7 of this Agreement, and (c)
transactions permitted by Section 7.7 of this Agreement.
7.9            Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except to the extent expressly permitted to be made pursuant
to the terms of the Subordination Agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt other than as may be expressly permitted pursuant to the terms of any
applicable Subordination Agreement to which such Subordinated Debt is subject.
7.10            Compliance.  Become an "investment company" or a company
controlled by an "investment company", under the Investment Company Act of 1940,
as amended or undertake as one of its important activities extending credit to
purchase or carry Margin Stock, or use the proceeds of any Credit Extension for
that purpose; (i) fail, or permit any ERISA Affiliate to fail, to meet "minimum
funding standards" (as defined in Section 412 of the Internal Revenue Code or
Section 302 of ERISA), whether or not waived, (ii) permit (with respect to any
Credit Party, any Subsidiary of any Credit Party or any ERISA Affiliate thereof)
a "reportable event" as defined in Section 4043(c) of ERISA (or the regulations
issued thereunder) (other than an event for which the 30-day notice requirement
is waived) to occur, (iii) engage in any "prohibited transaction" within the
meaning of Section 406 of ERISA or Section 4975 of the Internal Revenue Code
that could result in liability in excess of $150,000 in the aggregate or that
could reasonably be expected to result in a Material Adverse Change; (iv) fail
to comply with the Federal Fair Labor Standards Act that could result in
liability in excess of $150,000 in the aggregate or that could reasonably be
expected to result in a Material Adverse Change; (v) permit (with respect to any
Credit Party, any Subsidiary of any Credit Party or any ERISA Affiliate thereof)
the withdrawal from participation in any Pension Plan, or (vi) incur, or permit
any Credit Party, any Subsidiary of any Credit Party or any ERISA Affiliate
thereof to incur, any liability under Title IV of ERISA (other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA).
7.11            Amendments to Organization Documents and Material Agreements. 
Amend, modify or waive any provision of (a) any Material Agreement in a manner
that is materially adverse to Borrower, that is adverse to Agent or any Lender,
that pertains to rights to assign or grant a security interest in such Material
Agreement or that could or could reasonably be expected to result in a Material
Adverse Change, or (b) any of its organizational documents (other than a change
in registered agents, or a change that could not adversely affect the rights of
Agent or Lenders hereunder, but, for the avoidance of doubt, under no
circumstances a change of its name, type of organization or jurisdiction of
organization), in each case, without the prior written consent of Agent. 
Borrower shall provide to Agent copies of all amendments, waivers and
modifications of any Material Agreement or organizational documents.
7.12            Compliance with Anti-Terrorism Laws.  Directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists.  Borrower shall immediately notify Agent if
Borrower has knowledge that Borrower or any Subsidiary or Affiliate is listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  Borrower will not, nor will
Borrower permit any Subsidiary or Affiliate to, directly or indirectly, (i)
conduct any business or engage in any transaction or dealing with any Blocked
Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby
notifies Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Agent's policies and practices, Agent is required to obtain, verify and record
certain information and documentation that identifies Borrower and its
principals, which information includes the name and address of Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.
7.13            Financial Covenant.  Permit consolidated net revenue of Borrower
and its Subsidiaries determined on a consolidated basis in accordance with GAAP
for the twelve month period ending on the last day of the most recently
completed calendar month to be less than the minimum amount set forth on the
Financial Covenant Schedule for such period.
8
RESERVED

9
RESERVED

10
EVENTS OF DEFAULT

10.1            Events of Default. The occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of law
or otherwise, shall constitute an "Event of Default" and Credit Parties shall
thereupon be in default under this Agreement and each of the other Financing
Documents:
(a)              Borrower fails to (i) make any payment of principal or interest
on any Credit Extension on its due date, or (ii) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day grace period shall not apply to payments due on the
Maturity Date or the date of acceleration pursuant to Section 10.2 hereof).
(b)            Any Credit Party defaults in the performance of or compliance
with any term contained in this Agreement or in any other Financing Document
(other than occurrences described in other provisions of this Section 10.1 for
which a different grace or cure period is specified or for which no grace or
cure period is specified and thereby constitute immediate Events of Default) and
such default is not remedied by the Credit Party or waived by Agent within ten
(10) days after the earlier of (i) the date of receipt by any Borrower of notice
from Agent or Required Lenders of such default, or (ii) the date an officer of
such Credit Party becomes aware, or through the exercise of reasonable diligence
should have become aware, of such default;
(c)            Any Credit Party defaults in the performance of or compliance
with any term contained in Section 6.2, 6.4, 6.5, 6.6, 6.7(a), 6.8, 6.9, 6.10,
6.13, 6.15 or 6.16 or Article 7.
(d)            Any representation, warranty, certification or statement made by
any Credit Party, and holder of Subordinated Debt or any other Person acting for
or on behalf of a Credit Party or a holder of Subordinated Debt (i) in any
Financing Document or in any certificate, financial statement or other document
delivered pursuant to any Financing Document, or (ii) to induce Agent and/or
Lenders to enter into this Agreement or any Financing Document is incorrect in
any respect (or in any material respect if such representation, warranty,
certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);
(e)            (i) any Credit Party defaults under or breaches any Material
Agreement (after any applicable grace period contained therein), or a Material
Agreement shall be terminated by a third party or parties party thereto prior to
the expiration thereof, or there is a loss of a material right of a Credit Party
under any Material Agreement to which it is a party, in each case which could
reasonably be expected to result in a Material Adverse Change, (ii) (A) any
Credit Party fails to make (after any applicable grace period) any payment when
due (whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Indebtedness (other than the
Obligations) of such Credit Party or such Subsidiary having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than One Hundred Thousand Dollars ($100,000) ("Material
Indebtedness"), (B) any other event shall occur or condition shall exist under
any contractual obligation relating to any such Material Indebtedness, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of (without regard to any subordination terms with respect
thereto), the maturity of such Material Indebtedness or (C) any such Material
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof, (iii) any
Credit Party defaults (beyond any applicable grace period) under any obligation
for payments due or otherwise under any lease agreement for such Credit Party's
principal place of business or any place of business that meets the criteria for
the requirement of an Access Agreement under Section 7.2 or for which an Access
Agreement exists or was required to be delivered, (iv) the occurrence of any
breach or default under any terms or provisions of any Subordinated Debt
Document or under any agreement subordinating the Subordinated Debt to all or
any portion of the Obligations, or the occurrence of any event requiring the
prepayment of any Subordinated Debt, or the delivery of any notice with respect
to any Subordinated Debt or pursuant to any Subordination Agreement that
triggers the start of any standstill or similar period under any Subordination
Agreement, or (v) any Borrower makes any payment on account of any Indebtedness
that has been subordinated to any of the Obligations, other than payments
specifically permitted by the terms of such subordination;

--------------------------------------------------------------------------------



(f)            (i) any Credit Party shall generally not pay its debts as such
debts become due, shall admit in writing its inability to pay its debts
generally, shall make a general assignment for the benefit of creditors, or
shall cease doing business as a going concern, (ii) any proceeding shall be
instituted by or against any Credit Party seeking to adjudicate it a bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, composition of it or its debts or any similar
order, in each case under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee, conservator, liquidating
agent, liquidator, other similar official or other official with similar powers,
in each case for it or for any substantial part of its property and, in the case
of any such proceedings instituted against (but not by or with the consent of)
such Credit Party, either such proceedings shall remain undismissed or unstayed
for a period of sixty (60) days or more or any action sought in such proceedings
shall occur or (iii) any Credit Party shall take any corporate or similar action
or any other action to authorize any action described in clause (i) or (ii)
above;
(g)            (i) The service of process seeking to attach, execute or levy
upon, seize or confiscate any Collateral Account, any Intellectual Property, or
any funds of any Credit Party on deposit with Agent, any Lender or any Affiliate
of Agent or any Lender, or (ii) a notice of lien, levy, or assessment is filed
against any assets of a Credit Party by any government agency, and the same
under subclauses (i) and (ii) hereof are not discharged or stayed (whether
through the posting of a bond or otherwise) prior to the earlier to occur of ten
(10) days after the occurrence thereof or such action becoming effective;
(h)            (i) any court order enjoins, restrains, or prevents Borrower from
conducting any material part of its business, (ii) the institution by any
Governmental Authority of criminal proceedings against any Credit Party, or
(iii) one or more judgments or orders for the payment of money (not paid or
fully covered by insurance and as to which the relevant insurance company has
acknowledged coverage in writing) aggregating in excess of $100,000 shall be
rendered against any or all Credit Parties and either (A) enforcement
proceedings shall have been commenced by any creditor upon any such judgments or
orders, or (B) there shall be any period of ten (10) consecutive days during
which a stay of enforcement of any such judgments or orders, by reason of a
pending appeal, bond or otherwise, shall not be in effect,
(i)            any Lien created by any of the Financing Documents shall at any
time fail to constitute a valid and perfected Lien on all of the Collateral
purported to be encumbered thereby, subject to no prior or equal Lien except
Permitted Liens, or any Credit Party shall so assert; any provision of any
Financing Document shall fail to be valid and binding on, or enforceable
against, a Credit Party, or any Credit Party shall so assert;
(j)            (i) A Change in Control occurs or (ii) any Credit Party or direct
or indirect equity owner in a Credit Party shall enter into an agreement which
contemplates a Change in Control (unless such agreement is either (A)
non-binding on such Credit Party or (B) provides for, as a condition precedent
to the consummation of such agreement, either (x) the indefeasible payment in
full in cash of all Obligations or (y) the consent of Agent and Lenders);
(k)            Any Required Permit shall have been (i) revoked, rescinded,
suspended, modified in a materially adverse manner or not renewed in the
Ordinary Course of Business for a full term, or (ii) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Required Permit or that could result in
the Governmental Authority taking any of the actions described in clause (i)
above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change;
(l)            (i) the voluntary withdrawal or institution of any action or
proceeding by the FDA or similar Governmental Authority to order the withdrawal
of any Product or Product category from the market or to enjoin Borrower, its
Subsidiaries or any representative of Borrower or its Subsidiaries from
manufacturing, marketing, selling or distributing any Product or Product
category, (ii) the institution of any action or proceeding by any DEA, FDA, or
any other Governmental Authority to revoke, suspend, reject, withdraw, limit, or
restrict any Regulatory Required Permit held by Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries, which, in each case, has or
could reasonably be expected to result in Material Adverse Change,  (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by DEA, FDA, or any other Governmental Authority
which has or could reasonably be expected to result in a Material Adverse
Change, or (iv) the occurrence of adverse test results in connection with a
Product which could result in Material Adverse Change.

--------------------------------------------------------------------------------



(m)            If any Borrower is or becomes an entity whose equity is
registered with the SEC, and/or is publicly traded on and/or registered with a
public securities exchange, such Borrower's equity fails to remain registered
with the SEC in good standing, and/or such equity fails to remain publicly
traded on and registered with a public securities exchange, including, for the
avoidance of doubt, the over-the-counter bulletin board or the over-the-counter
markets group exchanges managed by the Financial Industry Regulatory Authority,
Inc.;
(n)            The occurrence of any fact, event or circumstance that could
reasonably be expected to result in a Material Adverse Change; or
(o)            Agent determines, based on information available to it and in its
reasonable judgment, that there is a reasonable likelihood that Borrower shall
fail to comply with one or more financial covenants in this Agreement during the
next succeeding financial reporting period.
All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.
10.2            Rights and Remedies.
(a)            Upon the occurrence and during the continuance of an Event of
Default, Agent may, and at the written direction of any Lender shall, without
notice or demand, do any or all of the following: (i) deliver notice of the
Event of Default to Borrower, (ii) by notice to any Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 10.1(f) occurs all Obligations shall be immediately due and payable
without any action by Agent or the Lenders), or (iii) by notice to any Borrower
suspend or terminate the obligations, if  any, of the Lenders to advance money
or extend credit for Borrower's benefit under this Agreement or under any other
agreement between any Credit Party and Agent and/or the Lenders (but if an Event
of Default described in Section 10.1(f) occurs all obligations, if any, of the
Lenders to  advance money or extend credit for Borrower's benefit under this
Agreement or under any other agreement between Borrower and Agent and/or the
Lenders shall be immediately terminated without any action by Agent or the
Lenders).
(b)            Without limiting the rights of Agent and Lenders set forth in
Section 10.2(a) above, upon the occurrence and during the continuance of an
Event of Default, Agent shall have the right, without notice or demand, to do
any or all of the following:
(i) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, and foreclose upon and/or sell, lease or liquidate, the
Collateral, in whole or in part;
(ii) apply to the Obligations (A) any balances and deposits of any Credit Party
that Agent or any Lender or any Affiliate of Agent or a Lender holds or
controls, or (B) any amount held or controlled by Agent or any Lender or any
Affiliate of Agent or a Lender owing to or for the credit or the account of any
Credit Party;
(iii) settle, compromise or adjust and grant releases with respect to disputes
and claims directly with Account Debtors for amounts on terms and in any order
that Agent considers advisable, notify any Person owing any Credit Party money
of Agent's security interest in such funds, and verify the amount of such
Account;
(iv) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates.  Agent may also render any or all of the Collateral unusable at a
Credit Party's premises and may dispose of such Collateral on such premises
without liability for rent or costs. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent's
rights or remedies;
(v) pay, purchase, contest, or compromise any Lien which appears to be prior or
superior to its security interest and pay all expenses incurred;
(vi)  ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral.  Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower's labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service

--------------------------------------------------------------------------------



marks, and advertising matter, or any similar property as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral (and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof) and, in connection with
Agent's exercise of its rights under this Article 10, Borrower's rights under
all licenses and all franchise agreements shall be deemed to inure to Agent for
the benefit of the Lenders;
(vii)  place a "hold" on any account maintained with Agent or the Lenders or any
Affiliate of Agent or a Lender and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral;
(viii) demand and receive possession of the Books of Borrower and the other
Credit Parties; and
(ix) exercise all other rights and remedies available to Agent under the
Financing Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).
10.3            Notices.  Any notice that Agent is required to give to a Credit
Party under the UCC of the time and place of any public sale or the time after
which any private sale or other intended disposition of the Collateral is to be
made shall be deemed to constitute reasonable notice if such notice is given in
accordance with this Agreement at least five (5) days prior to such action.
10.4            Protective Payments.  If any Credit Party fails to pay or
perform any covenant or obligation under this Agreement or any other Financing
Document, Agent may pay or perform such covenant or obligation, and all amounts
so paid by Agent are Protective Advances and immediately due and payable,
bearing interest at the then highest applicable rate for the Credit Facilities
hereunder, and secured by the Collateral.  No such payments or performance by
Agent shall be construed as an agreement to make similar payments or performance
in the future or constitute Agent's waiver of any Event of Default.
10.5            Liability for Collateral No Waiver; Remedies Cumulative.  So
long as Agent and the Lenders comply with reasonable banking practices regarding
the safekeeping of the Collateral in the possession or under the control of
Agent and the Lenders, Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.  Agent's failure, at
any time or times, to require strict performance by Borrower of any provision of
this Agreement or any other Financing Document shall not waive, affect, or
diminish any right of Agent thereafter to demand strict performance and
compliance herewith or therewith.  No waiver hereunder shall be effective unless
signed by Agent and then is only effective for the specific instance and purpose
for which it is given.  Agent's rights and remedies under this Agreement and the
other Financing Documents are cumulative.  Agent has all rights and remedies
provided under the Code, by Law, or in equity.  Agent's exercise of one right or
remedy is not an election, and Agent's waiver of any Event of Default is not a
continuing waiver.  Agent's delay in exercising any remedy is not a waiver,
election, or acquiescence.
10.6            Application of Payments and Proceeds.  Notwithstanding anything
to the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (i) Borrower, for itself and the other
Credit Parties, irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower of all or any part of the Obligations, and, as between
Borrower and the Credit Parties on the one hand and Agent and Lenders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(ii) unless the Agent and the Lenders shall agree otherwise, the proceeds of any
sale of, or other realization upon all or any part of the Collateral shall be
applied: first, to the Protective Advances; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of the Credit Parties owing to
Agent or any Lender under the Financing Documents.  Borrower shall remain fully
liable for any deficiency.  Any balance remaining shall be delivered to Borrower
or to whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  Unless the Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.

--------------------------------------------------------------------------------



10.7            Waivers.
(a)            Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, each Borrower waives:  (i)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Financing Documents
and hereby ratifies and confirms whatever Agent or Lenders may do in this
regard; (ii) all rights to notice and a hearing prior to Agent's or any Lender's
entry upon the premises of a Borrower, the taking possession or control of, or
to Agent's or any Lender's replevy, attachment or levy upon, any Collateral or
any bond or security which might be required by any court prior to allowing
Agent or any Lender to exercise any of its remedies; and (iii) the benefit of
all valuation, appraisal and exemption Laws.  Each Borrower acknowledges that it
has been advised by counsel of its choices and decisions with respect to this
Agreement, the other Financing Documents and the transactions evidenced hereby
and thereby.
(b)            Each Borrower for itself and all its successors and assigns, (i)
agrees that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Lender; (ii) consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Agent or any Lender with
respect to the payment or other provisions of the Financing Documents, and to
any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of any
Borrower, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, without notice to any other Borrower and without affecting
its liability hereunder; (iii) agrees that its liability shall be unconditional
and without regard to the liability of any other Borrower, Agent or any Lender
for any tax on the indebtedness; and (iv) to the fullest extent permitted by
law, expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.
(c)            To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Credit Facilities or to any subsequent disbursement of Credit Extensions,
such acquiescence shall not be deemed to constitute a waiver by Agent or any
Lender of such requirements with respect to any future Credit Extensions and
Agent may at any time after such acquiescence require Borrower to comply with
all such requirements.  Any forbearance by Agent or a Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Credit Facilities, shall not be a waiver of or preclude the exercise of any
right or remedy nor shall it serve as a novation of the Financing Documents or
as a reinstatement of the Obligations or a waiver of such right of acceleration
or the right to insist upon strict compliance of the terms of the Financing
Documents.  Agent's or any Lender's acceptance of payment of any sum secured by
any of the Financing Documents after the due date of such payment shall not be a
waiver of Agent's and such Lender's right to either require prompt payment when
due of all other sums so secured or to declare a default for failure to make
prompt payment.  The procurement of insurance or the payment of taxes or other
Liens or charges by Agent as the result of an Event of Default shall not be a
waiver of Agent's right to accelerate the maturity of the Obligations, nor shall
Agent's receipt of any condemnation awards, insurance proceeds, or damages under
this Agreement operate to cure or waive any Credit Party's default in payment of
sums secured by any of the Financing Documents.
(d)            Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each Borrower agrees that if an
Event of Default is continuing (i) Agent and Lenders shall not be subject to any
"one action" or "election of remedies" law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrower and the Financing
Documents and other security instruments or agreements securing the Obligations
have been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrower's obligations under the Financing Documents.
(e)            Neither Agent nor any Lender shall be under any obligation to
marshal any assets in payment of any or all of the Obligations.  Nothing
contained herein or in any other Financing Document shall be construed as
requiring Agent or any Lender to resort to any part of the Collateral for the
satisfaction of any of Borrower's obligations under the Financing Documents in
preference or priority to any other Collateral, and Agent may seek satisfaction
out of all of the Collateral or any part thereof, in its absolute discretion in
respect of Borrower's obligations under the Financing Documents.  To the fullest
extent permitted by law, each Borrower, for itself and its successors and
assigns, waives in the event of foreclosure of any or all of the Collateral any
equitable right otherwise available to any Credit Party which would require the
separate sale of any of the Collateral or requireAgent or Lenders to exhaust
their remedies against any part of the Collateral before proceeding against any
other part of the Collateral; and further in the event of such foreclosure each
Borrower does hereby expressly consent to and authorize, at the option of Agent,
the foreclosure and sale either separately or together of each part of the
Collateral.
10.8            Injunctive Relief.  The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party's obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section 10.8 as if this Section 10.8 were a part of each Financing
Document executed by such Credit Party.
11            NOTICES
All notices, consents, requests, approvals, demands, or other communication
(collectively, "Communication") by any party to this Agreement or any other
Financing Document must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Any of Agent, Lender or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Article 11.
If to Borrower:


Mela Sciences, Inc.
100 Lakeside Drive, Suite 100
Horsham, Pennsylvania 19044
Attention: Christina Allgeier, Chief Financial Officer
Fax: (215) 619-3209
E-Mail: callgeier@melasciences.com


If to Agent or to MidCap (or any of its Affiliates or Approved Funds) as a
Lender:


MidCap Financial Trust
c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Ave, Suite 200
Bethesda, MD 20814
Attn: Account Manager for Mela Sciences transaction
Facsimile:  301-941-1450
Email:  notices@midcapfinancial.com


With a copy to:


MidCap Financial Trust
c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Ave, Suite 200
Bethesda, MD 20814
Attn: Legal
Facsimile:  301-941-1450
Email:  legalnotices@midcapfinancial.com


If to any Lender other than MidCap: at the address set forth in the signature
pages to this Agreement or provided as a notice address for such in connection
with any assignment hereunder.

--------------------------------------------------------------------------------



 
12            CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
12.1            THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER
FINANCING DOCUMENT, AND THE RIGHTS, REMEDIES AND OBLIGATIONS OF THE PARTIES
HERETO AND THERETO, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS AGREEMENT OR SUCH FINANCING DOCUMENT, THE RELATIONSHIP OF THE
PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES AND ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS.  NOTWITHSTANDING
THE FOREGOING, AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH AGENT AND LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE AGENT'S AND LENDERS' RIGHTS AGAINST BORROWER OR ITS PROPERTY.
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO THE JURISDICTION OF THE
FEDERAL AND STATE COURTS LOCATED IN THE STATE OF MARYLAND AND ANY SUCH OTHER
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINTS, AND
OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN ARTICLE 11 OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER TO
OCCUR OF BORROWER'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAIL, PROPER POSTAGE PREPAID.


12.2            TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER,
AGENT AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING DOCUMENTS
OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND
ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
12.3            Borrower, Agent and each Lender agree that each Credit Extension
(including those made on the Closing Date) shall be deemed to be made in, and
the transactions contemplated hereunder and in any other Financing Document
shall be deemed to have been performed in, the State of Maryland.
13            GENERAL PROVISIONS
13.1            Successors and Assigns.
(a)            This Agreement binds and is for the benefit of the successors and
permitted assigns of each party.  Borrower may not assign this Agreement or any
rights or obligations under it without Agent's prior written consent (which may
be granted or withheld in Agent's discretion).   Any Lender may at any time
assign to one or more Eligible Assignees all or any portion of such Lender's
Applicable Commitment and/or Credit Extensions, together with all related
obligations of such Lender hereunder; provided that, unless an Event of Default
has occurred and is continuing, no Lender shall assign any of such Lender's
rights or obligations hereunder to a direct competitor of any Credit Party. 
Borrower and Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned until Agent shall
have received and accepted an effective assignment agreement in form and
substance acceptable to Agent, executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Agent reasonably shall require. 
Notwithstanding anything set forth in this Agreement to the contrary, any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;

--------------------------------------------------------------------------------

provided, however, that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto. If requested by Agent, Borrower agrees to (i)
execute any documents reasonably required to effectuate and acknowledge each
assignment of an Applicable Commitment or Credit Extension to an assignee
hereunder, (ii) make Borrower's management available to meet with Agent and
prospective participants and assignees of Applicable Commitments or Credit
Extensions and (iii) assist Agent or the Lenders in the preparation of
information relating to the financial affairs of Borrower as any prospective
participant or assignee of an Applicable Commitment or Credit Extension
reasonably may request.
(b)            From and after the date on which the conditions described above
have been met, (i) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such assignment agreement, shall have the rights
and obligations of a Lender hereunder, and (ii) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such assignment agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination).  Upon the request of the
Eligible Assignee (and, as applicable, the assigning Lender) pursuant to an
effective assignment agreement, each Borrower shall execute and deliver to Agent
for delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
secured notes in the aggregate principal amount of the Eligible Assignee's
Credit Extensions or Applicable Commitments (and, as applicable, secured
promissory notes in the principal amount of that portion of the principal amount
of the Credit Extensions or Applicable Commitments retained by the assigning
Lender).
(c)            Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at its offices located in Bethesda, Maryland a copy of each
assignment agreement delivered to it and a Register for the recordation of the
names and addresses of each Lender, and the commitments of, and principal amount
(and stated interest) of the Credit Extensions owing to, such Lender pursuant to
the terms hereof (the "Register"). The entries in such Register shall be
conclusive, absent manifest error, and Borrower, Agent and Lenders may treat
each Person whose name is recorded therein pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such Register shall be available for inspection by Borrower and
any Lender, at any reasonable time upon reasonable prior notice to Agent. Each
Lender that sells a participation shall, acting solely for this  purpose as an
agent of Borrower maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant's interest in the Obligations (each, a "Participant Register"). The
entries in the Participant Registers shall be conclusive, absent manifest error.
Each Participant Register shall be available for inspection by Borrower and the
Agent at any reasonable time upon reasonable prior notice to the applicable
Lender; provided, that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person (including Borrower) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  For the avoidance of doubt, the Agent
(in its capacity as Agent) shall have no responsibility for maintaining a
participant register.
(d)            Notwithstanding anything to the contrary contained in this
Agreement, the Credit Extensions (including any Secured Promissory Notes
evidencing such Credit Extensions) are registered obligations, the right, title
and interest of the Lenders and their assignees in and to such Credit Extensions
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Agreement
shall be construed so that the Credit Extensions are at all times maintained in
"registered form" within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the IRC and Section 5f.103-1(c) of the United States Treasury Regulations.
13.2            Indemnification.
(a)            Borrower hereby agrees to promptly pay (i) (A) all costs and
expenses of Agent (including, without limitation, the costs, expenses and
reasonable fees of counsel to, and independent appraisers and consultants
retained by, Agent) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Financing Documents, and in connection with the
continued administration of the Financing Documents including (1) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (2) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC

--------------------------------------------------------------------------------

searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons), and (B) costs and expenses of Agent in connection
with the performance by Agent of its rights and remedies under the Financing
Documents; (ii) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with the creation, perfection and maintenance of
Liens pursuant to the Financing Documents; (iii) without limitation of the
preceding clause (i), all costs and expenses of Agent in connection with (A)
protecting, storing, insuring, handling, maintaining or selling any Collateral,
(B) any litigation, dispute, suit or proceeding relating to any Financing
Document, and (C) any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all of the Financing Documents; (iv)
without limitation of the preceding clause (i), all costs and expenses of Agent
in connection with Agent's reservation of funds in anticipation of the funding
of the Credit Extensions to be made hereunder; and (v) all costs and expenses
incurred by Agent or Lenders in connection with any litigation, dispute, suit or
proceeding relating to any Financing Document and in connection with any
workout, collection, bankruptcy, insolvency and other enforcement proceedings
under any and all Financing Documents, whether or not Agent or Lenders are a
party thereto.  If Agent or any Lender uses in-house counsel for any of these
purposes, Borrower further agrees that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed.
(b)            Borrower hereby agrees to indemnify, pay and hold harmless Agent
and Lenders and the officers, directors, employees, trustees, agents, investment
advisors, collateral managers, servicers, and counsel of Agent and Lenders
(collectively called the "Indemnitees") from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the disbursements and reasonable fees of counsel for such Indemnitee)
in connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby and the use or intended use of the proceeds of
the Credit Facilities, except that Borrower shall have no obligation hereunder
to an Indemnitee with respect to any liability resulting from the gross
negligence or willful misconduct of such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such Indemnified Liabilities incurred by the Indemnitees or
any of them. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.
(c)            Notwithstanding any contrary provision in this Agreement, the
obligations of Borrower under this Section 13.2 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
13.3            Time of Essence.  Time is of the essence for the payment and
performance of the Obligations in this Agreement.
13.4            Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
13.5            Correction of Financing Documents.  Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Financing Documents consistent with the agreement of the parties.

--------------------------------------------------------------------------------



13.6            Integration.  This Agreement and the Financing Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Financing Documents merge into this
Agreement and the Financing Documents.
13.7            Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
13.8            Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  The obligation of Borrower
in Section 13.2 to indemnify each Lender and Agent shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.  All powers of attorney and appointments of Agent or any Lender as
Borrower's attorney in fact hereunder, and all of Agent's and Lenders' rights
and powers in respect thereof, are coupled with an interest, are irrevocable
until all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been fully repaid and performed and Agent's and the Lenders'
obligation to provide Credit Extensions terminates.
13.9            Confidentiality.  In handling any confidential information of
Borrower, each of the Lenders and Agent shall use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Financing Document and designated in
writing by any Credit Party as confidential, but disclosure of information may
be made: (a) to the Lenders' and Agent's Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions;
(c) as required by Law, regulation, subpoena, order or other legal,
administrative, governmental or regulatory request; (d) to regulators or as
otherwise required in connection with an examination or audit, or to any
nationally recognized rating agency; (e) as Agent or any Lender considers
appropriate in exercising remedies under the Financing Documents; (f) to
financing sources that are advised of the confidential nature of such
information and are instructed to keep such information confidential; (g) to
third party service providers of the Lenders and/or Agent so long as such
service providers are bound to such Lender or Agent by obligations of
confidentiality; and (h) in connection with any litigation or other proceeding
to which such Lender or Agent or any of their Affiliates is a party or bound, or
to the extent necessary to respond to public statements or disclosures by Credit
Parties or their Affiliates referring to a Lender or Agent or any of their
Affiliates.  Confidential information does not include information that either:
(i) is in the public domain or in the Lenders' and/or Agent's possession when
disclosed to the Lenders and/or Agent, or becomes part of the public domain
after disclosure to the Lenders and/or Agent; or (ii) is disclosed to the
Lenders and/or Agent by a third party, if the Lenders and/or Agent does not know
that the third party is prohibited from disclosing the information.  Agent
and/or Lenders may use confidential information for the development of client
databases, reporting purposes, and market analysis, so long as Agent and/or
Lenders, as applicable, do not disclose Borrower's identity or the identity of
any Person associated with Borrower unless otherwise permitted by this
Agreement.  The provisions of the immediately preceding sentence shall survive
the termination of this Agreement. The agreements provided under this Section
13.9 supersede all prior agreements, understanding, representations, warranties,
and negotiations between the parties about the subject matter of this Section
13.9.
13.10            Right of Set-off.   Borrower hereby grants to Agent and to each
Lender, a lien, security interest and right of set-off as security for all
Obligations to Agent and each Lender hereunder, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or the Lenders or any entity under the control of Agent or the Lenders
(including an Agent or Lender Affiliate) or in transit to any of them.  At any
time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Agent or the Lenders may set-off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
13.11            Publicity.  Borrower will not directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of Agent or any Lender or any of their Affiliates or any
reference to this Agreement or the financing evidenced

--------------------------------------------------------------------------------



hereby, in any case except as required by applicable Law, subpoena or judicial
or similar order, in which case Borrower shall endeavor to give Agent prior
written notice of such publication or other disclosure.  Each Lender and
Borrower hereby authorizes each Lender to publish the name of such Lender and
Borrower, the existence of the financing arrangements referenced under this
Agreement, the primary purpose and/or structure of those arrangements, the
amount of credit extended under each facility, the title and role of each party
to this Agreement, and the total amount of the financing evidenced hereby in any
"tombstone", comparable advertisement or press release which such Lender elects
to submit for publication.  In addition, each Lender and Borrower agrees that
each Lender may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date.  With respect to any of the foregoing, such authorization shall be
subject to such Lender providing Borrower and the other Lenders with an
opportunity to review and confer with such Lender regarding, and approve, the
contents of any such tombstone, advertisement or information, as applicable,
prior to its initial submission for publication, but subsequent publications of
the same tombstone, advertisement or information shall not require Borrower's
approval.
13.12            No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
13.13            Approvals.  Unless expressly provided herein to the contrary,
any approval, consent, waiver or satisfaction of Agent or Lenders with respect
to any matter that is the subject of this Agreement or the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.
13.14            Amendments; Required Lenders; Inter-Lender Matters.
(a)            No amendment, modification, termination or waiver of any
provision of this Agreement or any other Financing Document, no approval or
consent thereunder, or any consent to any departure by Borrower therefrom (in
each case, other than amendments, waivers, approvals or consents deemed
ministerial by Agent), shall in any event be effective unless the same shall be
in writing and signed by Borrower, Agent and Required Lenders.  Except as set
forth in clause (b) below, all such amendments, modifications, terminations or
waivers requiring the consent of the "Lenders" shall require the written consent
of Required Lenders.
(b)            No amendment, modification, termination or waiver of any
provision of this Agreement or any other Financing Document shall, unless in
writing and signed by Agent and by each Lender directly affected thereby: (i)
increase or decrease the Applicable Commitment of any Lender (which shall be
deemed to affect all Lenders), (ii) reduce the principal of or rate of interest
on any Obligation or the amount of any fees payable hereunder, (iii) postpone
the date fixed for or waive any payment of principal of or interest on any
Credit Extension, or any fees or reimbursement obligation hereunder, (iv)
release all or substantially all of the Collateral, or consent to a transfer of
any of the Intellectual Property, in each case, except as otherwise expressly
permitted in the Financing Documents (which shall be deemed to affect all
Lenders), (v) subordinate the lien granted in favor of Agent securing the
Obligations (which shall be deemed to affect all Lenders, except as otherwise
provided below), (vi) release a Credit Party from, or consent to a Credit
Party's assignment or delegation of, such Credit Party's obligations hereunder
and under the other Financing Documents or any Guarantor from its guaranty of
the Obligations (which shall be deemed to affect all Lenders) or (vii) amend,
modify, terminate or waive this Section 13.14(b) or the definition of "Required
Lenders" or "Pro Rata Share" or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender.  For purposes of the foregoing, no Lender shall be
deemed affected by (i) waiver of the imposition of the Default Rate or
imposition of the Default Rate to only a portion of the Obligations, (ii) waiver
of the accrual of late charges, (iii) waiver of any fee solely payable to Agent
under the Financing Documents, (iv) subordination of a lien granted in favor of
Agent provided such subordination is limited to equipment being financed by a
third party providing Permitted Indebtedness. Notwithstanding any provision in
this Section 13.14 to the contrary, no amendment, modification, termination or
waiver affecting or modifying the rights or obligations of Agent hereunder shall
be effective unless signed by Agent and Required Lenders
(c)            Agent shall not grant its written consent to any deviation or
departure by Borrower or any Credit Party from the provisions of Article 7
without the prior written consent of the Required Lenders.  Required Lenders
shall have the right to direct Agent to take any action described in Section
10.2(b). Upon the occurrence of any Event of Default, Agent shall have the right
to exercise any and all remedies referenced in Section 10.2 without the written
consent of Required Lenders following the occurrence of an "Exigent
Circumstance" (as defined below).  All matters requiring the satisfaction or
acceptance of Agent in the definition of Subordinated Debt shall further require
the satisfaction and acceptance of each

--------------------------------------------------------------------------------



Required Lender.  Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation "ratably,"
"proportionally" or in similar terms shall refer to Pro Rata Share unless
expressly provided otherwise.  As used in this Section, "Exigent Circumstance"
means any event or circumstance that, in the reasonable judgment of Agent,
imminently threatens the ability of Agent to realize upon all or any material
portion of the Collateral, such as, without limitation, fraudulent removal,
concealment, or abscondment thereof, destruction or material waste thereof, or
failure of Borrower after reasonable demand to maintain or reinstate adequate
casualty insurance coverage, or which, in the judgment of Agent, could result in
a material diminution in value of the Collateral.
13.15            Borrower Liability.  If there is more than one entity
comprising Borrower, then (a) any Borrower may, acting singly, request Credit
Extensions hereunder, (b) each Borrower hereby appoints the other as agent for
the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder, (c) each Borrower shall be jointly and severally
obligated to pay and perform all obligations under the Financing Documents,
including, but not limited to, the obligation to repay all Credit Extensions
made hereunder and all other Obligations, regardless of which Borrower actually
receives said Credit Extensions, as if each Borrower directly received all
Credit Extensions, and (d) each Borrower waives (1) any suretyship defenses
available to it under the Code or any other applicable law, and (2) any right to
require the Lenders or Agent to: (A) proceed against any Borrower or any other
person; (B) proceed against or exhaust any security; or (C) pursue any other
remedy.  The Lenders or Agent may exercise or not exercise any right or remedy
they have against any Credit Party or any security (including the right to
foreclose by judicial or non-judicial sale) without affecting any other Credit
Party's liability or any Lien against any other Credit Party's assets. 
Notwithstanding any other provision of this Agreement or other related document,
until the indefeasible payment in cash in full of the Obligations (other than
inchoate indemnity obligations) and termination of the Applicable Commitments,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
the Lenders and Agent under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Credit Party,
or any other Person now or hereafter primarily or secondarily liable for any of
the Obligations, for any payment made by any Credit Party with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by a Credit Party with respect to
the Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Credit
Party in contravention of this Section, such Credit Party shall hold such
payment in trust for the Lenders and Agent and such payment shall be promptly
delivered to Agent for application to the Obligations, whether matured or
unmatured.
13.16            Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party's assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
13.17.            USA PATRIOT Act Notification.  Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record certain information and documentation that identifies
Borrower, which information includes the name and address of Borrower and such
other information that will allow Agent or such Lender, as applicable, to
identify Borrower in accordance with the USA PATRIOT Act.
13.18            Warrants.  Notwithstanding anything to the contrary herein, any
warrants issued to the Lenders by any Credit Party, the stock issuable
thereunder, any equity securities purchased by Lenders, any amounts paid
thereunder, any dividends, and any other rights in connection therewith shall
not be subject to the terms and conditions of this Agreement.  Nothing herein
shall affect any Lender's rights under any such warrants, stock, or other equity
securities to administer, manage, transfer, assign, or exercise such warrants,
stock, or other equity securities for its own account.
14            AGENT
14.1            Appointment and Authorization of Agent. Each Lender hereby
irrevocably appoints, designates and authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Financing Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Financing Document, together
with such powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of Agent and Lenders and none of Credit
Parties nor any other Person shall have any rights as a third party beneficiary
of any of the provisions hereof.  The duties of Agent shall be mechanical and
administrative in nature.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Financing Document, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Financing Document or otherwise exist against Agent. Without limiting the
generality of the foregoing sentence, the use of the term "agent" herein and in
the other Financing Documents with reference to Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to (a)
act as collateral agent for Agent and each Lender for purposes of the perfection
of all liens created by the Financing Documents and all other purposes stated
therein, (b) manage, supervise and otherwise deal with the Collateral, (c) take
such other action as is necessary or desirable to maintain the perfection and
priority of the liens created or purported to be created by the Financing
Documents, (d) except as may be otherwise specified in any Financing Document,
exercise all remedies given to Agent and the other Lenders with respect to the
Collateral, whether under the Financing Documents, applicable law or otherwise
and (e) execute any amendment, consent or waiver under the Financing Documents
on behalf of any Lender that has consented in writing to such amendment, consent
or waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender to act as collateral sub-agent for Agent and the Lenders for
purposes of the perfection of all liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
cash equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.
14.2            Successor Agent.
(a)            Agent may at any time assign its rights, powers, privileges and
duties hereunder to (i) another Lender or an Affiliate of Agent or any Lender or
any Approved Fund, or (ii) any Person to whom Agent, in its capacity as a
Lender, has assigned (or will assign, in conjunction with such assignment of
agency rights hereunder) fifty percent (50%) or more of the Credit Extensions or
Applicable Commitments then held by Agent (in its capacity as a Lender), in each
case without the consent of the Lenders or Borrower.  Following any such
assignment, Agent shall give notice to the Lenders and Borrower.  An assignment
by Agent pursuant to this subsection (a) shall not be deemed a resignation by
Agent for purposes of subsection (b) below.
(b)            Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrower.  Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor
Agent.  If no such successor shall have been so appointed by Required Lenders
and shall have accepted such appointment within ten (10) Business Days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent; provided, however, that if
Agent shall notify Borrower and the Lenders that no Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice from Agent that no Person has accepted such
appointment and, from and following delivery of such notice, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this subsection (b).
(c)            Upon (i) an assignment permitted by subsection (a) above, or (ii)
the acceptance of a successor's appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this subsection (c)).  The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring Agent's resignation hereunder and under the other Financing
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect

--------------------------------------------------------------------------------



of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting or was continuing to act as Agent.
14.3            Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Financing Document by or through its, or its
Affiliates', agents, employees or attorneys-in-fact and shall be entitled to
obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.  Any such
Person to whom Agent delegates a duty shall benefit from this Article 14 to the
extent provided by Agent.
14.4            Liability of Agent. Except as otherwise provided herein, no
"Agent-Related Person" (as defined  below) shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Financing Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Credit Party or any officer thereof, contained herein or in
any other Financing Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Financing Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Financing Document, or for any failure of any Credit
Party or any other party to any Financing Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Financing Document, or to inspect the Collateral, other
properties or books or records of any Credit Party or any Affiliate thereof. 
The term "Agent-Related Person" means the Agent, together with its Affiliates,
and the officers, directors, employees, agents, advisors, auditors and
attorneys-in-fact of such Persons; provided, however, that no Agent-Related
Person shall be an Affiliate of Borrower.
14.5            Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under any Financing
Document (a) if such action would, in the opinion of Agent, be contrary to law
or any Financing Document, (b) if such action would, in the opinion of Agent,
expose Agent to any potential liability under any law, statute or regulation or
(c) if Agent shall not first have received such advice or concurrence of all
Lenders as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Financing Document in
accordance with a request or consent of all Lenders (or Required Lenders where
authorized herein) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
14.6            Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default and/or Event of Default, unless Agent
shall have received written notice from a Lender or Borrower, describing such
default or Event of Default. Agent will notify the Lenders of its receipt of any
such notice. While an Event of Default has occurred and is continuing, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default as Agent shall deem advisable or
in the best interest of the Lenders, including without limitation,  satisfaction
of other security interests, liens or encumbrances on the Collateral not
permitted under the Financing Documents, payment of taxes on behalf of Borrower
or any other Credit Party, payments to landlords, warehouseman, bailees and
other Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting a Credit Party and/or the Collateral.
14.7            Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Financing Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Agent herein, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party which may
come into the possession of any Agent-Related Person.
14.8            Indemnification of Agent. Whether or not the transactions
contemplated hereby are consummated, each  Lender shall, severally and pro rata
based on its respective Pro Rata Share, indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities (which
shall not include legal expenses of Agent incurred in connection with the
closing of the transactions contemplated by this Agreement) incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person's own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall, severally and pro rata based on
its respective Pro Rata Share, reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Protective Advances incurred
after the closing of the transactions contemplated by this Agreement) incurred
by Agent (in its capacity as Agent, and not as a Lender) in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Financing Document, or any document contemplated by or referred to
herein, to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive the payment in
full of the Obligations, the termination of this Agreement and the resignation
of Agent.  The term "Indemnified Liabilities" means those liabilities described
in Section 13.2(a) and Section 13.2(b).
14.9            Agent in its Individual Capacity.  With respect to its Credit
Extensions, MidCap shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
Agent, and the terms "Lender" and "Lenders" include MidCap in its individual
capacity. MidCap and its Affiliates may lend money to, invest in, and generally
engage in any kind of business with, any Credit Party and any of their
Affiliates and any person who may do business with or own securities of any
Credit Party or any of their Affiliates, all as if MidCap were not Agent and
without any duty to account therefor to Lenders.  MidCap and its Affiliates may
accept fees and other consideration from a Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.  Each Lender acknowledges the potential conflict of interest
between MidCap as a Lender holding disproportionate interests in the Credit
Extensions and MidCap as Agent, and expressly consents to, and waives, any claim
based upon, such conflict of interest.
14.10            Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, Agent (irrespective of whether the principal of any Credit Extension,
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on such Credit
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Credit Extensions and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel
and all other amounts due the Lenders and Agent allowed in such judicial
proceeding); and
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances.  To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender's claim.


14.11            Collateral and Guaranty Matters. The Lenders irrevocably
authorize Agent, at its option and in its discretion, to release (a) any Credit
Party and any Lien on any Collateral granted to or held by Agent under any
Financing Document upon the date that all Obligations (other than inchoate
indemnity obligations for which no claim has yet been made and any other
obligations which, by their terms, are to survive the termination of this
Agreement) due hereunder have been fully and indefeasibly paid in full and no
Applicable Commitments or other obligations of any Lender to provide funds to
Borrower under this Agreement remain outstanding, and (b) any Lien on any
Collateral that is transferred or to be transferred as part of or in connection
with any transfer permitted hereunder or under any other Financing Document.
Upon request by Agent at any time, all Lenders will confirm in writing Agent's
authority to release its interest in particular types or items of Collateral
pursuant to this Section 14.11.
14.12            Advances; Payments; Non-Funding Lenders.
(a)            Advances; Payments.  If Agent receives any payment for the
account of Lenders on or prior to 11:00 a.m. (New York time) on any Business
Day, Agent shall pay to each applicable Lender such Lender's Pro Rata Share of
such payment on such Business Day. If Agent receives any payment for the account
of Lenders after 11:00 a.m. (New York time) on any Business Day, Agent shall pay
to each applicable Lender such Lender's Pro Rata Share of such payment on the
next Business Day. To the extent that any Lender has failed to fund any Credit
Extension (a "Non-Funding Lender"), Agent shall be entitled to set-off the
funding short-fall against that Non-Funding Lender's Pro Rata Share of all
payments received from Borrower.
(b)            Return of Payments.
(i)
If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Credit Party and such related payment is not received by Agent, then Agent will
be entitled to recover such amount (including interest accruing on such amount
at the Federal Funds Rate for the first Business Day and thereafter, at the rate
otherwise applicable to such Obligation) from such Lender on demand without
set-off, counterclaim or deduction of any kind.

(ii)
If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to a Credit Party or paid to any other person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender.  In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Credit Party or such other person, without
set-off, counterclaim or deduction of any kind.

14.13            Miscellaneous.
(a)            Neither Agent nor any Lender shall be responsible for the failure
of any Non-Funding Lender to make a Credit Extension or make any other advance
required hereunder.  The failure of any Non‑Funding Lender to make any Credit
Extension or any payment required by it hereunder shall not relieve any other
Lender (each such other Lender, an "Other Lender") of its obligations to make
the Credit Extension or payment required by it, but neither any Other Lender nor
Agent shall be responsible for the failure of any Non-Funding Lender to make a
Credit Extension or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Financing Document or
constitute a "Lender" (or be included in the calculation of "Required Lender"
hereunder) for any voting or consent rights under or with respect to any
Financing Document.  At Borrower's request, Agent or a person reasonably
acceptable to Agent shall have the right with Agent's consent and in Agent's
sole discretion (but shall have no obligation) to purchase from any Non-Funding
Lender, and each Non-Funding Lender agrees that it shall, at Agent's request,
sell and assign to Agent or such person, all of the Applicable Commitments and
all of the outstanding Credit Extensions of that Non-Funding Lender for an
amount equal to the principal balance of the Credit Extensions held by such
Non-Funding Lender and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed assignment agreement reasonably acceptable to Agent.

--------------------------------------------------------------------------------



(b)            Each Lender shall promptly remit to the other Lenders such sums
as may be necessary to ensure the ratable repayment of each Lender's portion of
any Credit Extension and the ratable distribution of interest, fees and
reimbursements paid or made by any Credit Party.  Notwithstanding the foregoing,
if this Agreement requires payments of principal and interest to be made
directly to the Lenders, a Lender receiving a scheduled payment shall not be
responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is determined that a
Lender received more than its ratable share of scheduled payments made on any
date or dates, then such Lender shall remit to the Agent (for Agent to
redistribute to itself and the Lenders in a manner to ensure the payment to
Agent of any sums due Agent hereunder and the ratable repayment of each Lender's
portion of any Credit Extension and the ratable distribution of interest, fees
and reimbursements) such sums as may be necessary to ensure the ratable payment
of such scheduled payments, as instructed by Agent.  If any payment or
distribution of any kind or character, whether in cash, properties or securities
and whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise, shall be received by a Lender in excess of its ratable
share, then (i) the portion of such payment or distribution in excess of such
Lender's ratable share shall be received by such Lender in trust for application
to the payments of amounts due on the other Lender's claims, or, in the case of
Collateral, shall hold such Collateral for itself and as agent and bailee for
the Agent and other Lenders and (ii) such Lender shall promptly advise the Agent
of the receipt of such payment, and, within five (5) Business Days of such
receipt and, in the case of payments and distributions, such Lender shall
purchase (for cash at face value) from the other Lenders (through the Agent),
without recourse, such participations in the Credit Extension made by the other
Lenders as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them in accordance with the respective Pro
Rata Shares of the Lenders; provided, however, that if all or any portion of
such excess payment is thereafter recovered by or on behalf of a Credit Party
from such purchasing Lender, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest; provided,
further, that the provisions of this Section shall not be construed to apply to
(x) any payment made by a Credit Party pursuant to and in accordance with the
express terms of this Agreement or the other Financing Documents, or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Applicable Commitment pursuant to Section 13.1. 
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of Borrower in the amount of such
participation.  No documentation other than notices and the like shall be
required to implement the terms of this Section.  The Agent shall keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased pursuant to this Section and shall in each case notify
the Lenders following any such purchases.
15            DEFINITIONS
In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:
"Access Agreement" means a landlord consent, bailee letter or warehouseman's
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.
"Account" means any "account", as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.
"Account Debtor" means any "account debtor", as defined in the Code, with such
additions to such term as may hereafter be made.
"Affiliate" means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person's senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person's managers and members.
 "Agent" means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders, together with
its successors and assigns.
"Agreement" has the meaning given it in the preamble of this Agreement.

--------------------------------------------------------------------------------



"Anti-Terrorism Laws" means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.
"Applicable Commitment" has the meaning given it in Section 2.2
"Applicable Floor" means for each Credit Facility the per annum rate of interest
specified on the Credit Facility Schedule; provided, however, that for the
Applicable Prime Rate, the Applicable Floor is a per annum rate that is three
hundred basis points above the Applicable Floor for the Applicable Libor Rate.
"Applicable Index Rate" means, for any Applicable Interest Period, the rate per
annum determined by Agent equal to the Applicable Libor Rate; provided, however,
that in the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of Agent or any Lender, make it unlawful or impractical for Agent or
such Lender to fund or maintain Obligations bearing interest based upon the
Applicable Libor Rate, Agent or such Lender shall give notice of such changed
circumstances to Agent and Borrower and the Applicable Index Rate for
Obligations outstanding or thereafter extended or made by Agent or such Lender
shall thereafter be the Applicable Prime Rate until Agent or such Lender
determines (as to the portion of the Credit Extensions or Obligations owed to
it) that it would no longer be unlawful or impractical to fund or maintain such
Obligations or Credit Extensions at the Applicable Libor Rate. In the event that
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), as of any Applicable Interest Rate
Determination Date, that adequate and fair means do not exist for ascertaining
the interest rate applicable to any Credit Facility on the basis provided for
herein, then Agent may select a comparable replacement index and corresponding
margin. 
"Applicable Interest Period" for each Credit Facility has the meaning specified
for that Credit Facility in the Credit Facility Schedule; provided, however,
that at any time that the Applicable Prime Rate is the Applicable Index Rate,
Applicable Interest Period shall mean the period commencing as of the most
recent Applicable Interest Rate Determination Date and continuing until the next
Applicable Interest Rate Determination Date or such earlier date as the
Applicable Prime Rate shall no longer be the Applicable Index Rate; and
provided, further, that at any time the Libor Rate Index is adjusted as set
forth in the definition thereof, or re-implemented following invocation of the
Applicable Prime Rate as permitted herein, the Applicable Interest Period shall
mean the period commencing as of such adjustment or re-implementation and
continuing until the next Applicable Interest Rate Determination Date, if any.
"Applicable Interest Rate" means a per annum rate of interest equal to the
Applicable Index Rate plus the Applicable Margin.
"Applicable Interest Rate Determination Date" means the second (2nd) Business
Day prior to the first (1st) day of the related Applicable Interest Period;
provided, however, that at any time that the Applicable Prime Rate is the
Applicable Index Rate, Applicable Interest Rate Determination Date means the
date of any change in the Base Rate Index; and provided, further, that at any
time the Libor Rate Index is adjusted as set forth in the definition thereof,
the Applicable Interest Rate Determination Date shall mean the date of such
adjustment or the second (2nd) Business Day prior to the first (1st) day of the
related Applicable Interest Period, as elected by Agent.
"Applicable Libor Rate" means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Libor
Rate Index.
"Applicable Margin" for each Credit Facility has the meaning specified for that
Credit Facility in the Credit Facility Schedule.
"Applicable Prepayment Fee", for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility.
"Applicable Prime Rate" means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Base
Rate Index.

--------------------------------------------------------------------------------



"Approved Fund" means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.
"Base Rate Index" means, for any Applicable Interest Period, the rate per annum,
determined by Agent (rounded upwards, if necessary, to the next 1/100th%) as
being the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. ("Wells Fargo") at its principal office in San Francisco as its
"prime rate," with the understanding that the "prime rate" is one of Wells
Fargo's base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate;
provided, however, that Agent may, upon prior written notice to any Borrower,
choose a reasonably comparable index or source to use as the basis for the Base
Rate Index.
"Blocked Person" means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports "terrorism" as
defined in Executive Order No. 13224, or (e) a Person that is named a "specially
designated national" or "blocked person" on the most current list published by
OFAC or other similar list.
"Books" means all of books and records of a Person, including ledgers, federal
and state tax returns, records regarding the Person's assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.
"Borrower" mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns. The term "each
Borrower" shall refer to each Person comprising Borrower if there is more than
one such Person, or the sole Borrower if there is only one such Person.  The
term "any Borrower" shall refer to any Person comprising Borrower if there is
more than one such Person, or the sole Borrower if there is only one such
Person.
"Borrowing Resolutions" means, with respect to any Person, those resolutions, in
form and substance satisfactory to Agent, adopted by such Person's Board of
Directors or other appropriate governing body and delivered by such Person to
Agent approving the Financing Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Financing Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.
"Business Day" means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.
"Change in Control" means any event, transaction, or occurrence as a result of
which (a) any "person" (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than an Existing Investor or a trustee or other
fiduciary holding securities under an employee benefit plan of Borrower, is or
becomes a beneficial owner (within the meaning Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of Borrower, representing
thirty-five percent (35%) or more of the combined voting power of Borrower's
then outstanding securities; (b) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors or board of managers or similar governing Person(s) of
Borrower (together with any new directors or managers whose election by the
board of directors or board of managers or similar governing Person(s) of
Borrower was approved by a vote of not less than a majority of the directors or
managers then still in office who either were directors or managers at the
beginning of such period  or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors or managers then in office; (c) the
occurrence of any "change in control" or any term or provision of similar effect
under any Subordinated Debt Document or Borrower's Operating Documents; or (d)
Borrower ceases to own and control, directly or indirectly, all of the economic
and voting rights

--------------------------------------------------------------------------------



associated with the outstanding securities of each of its Subsidiaries.
"Closing Date" has the meaning given it in the preamble of this Agreement.
"Code" means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of Maryland;
provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent's
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Maryland, the term "Code" shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.


"Collateral" means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the other
Financing Documents, including, without limitation, all of the property
described in Exhibit A hereto.
"Collateral Account" means any Deposit Account, Securities Account or Commodity
Account.
"Commitment Commencement Date" has the meaning given it in the Credit Facility
Schedule.
"Commitment Termination Date" has the meaning given it in the Credit Facility
Schedule.
"Commodity Account" means any "commodity account", as defined in the Code, with
such additions to such term as may hereafter be made.
"Communication" has the meaning given it in Article 11.
"Compliance Certificate" means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.
"Contingent Obligation" means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but "Contingent Obligation"
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
"Control Agreement" means any control agreement, each of which shall be in form
and substance satisfactory to Agent, entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent
obtains control (within the meaning of the Code) for the benefit of the Lenders
over such Deposit Account, Securities Account or Commodity Account.
"Convertible Debt Liabilities" means the obligations and liabilities of the
Credit Parties under (a) the 4% Senior Secured Convertible Debentures of the
Borrower due June 30, 2021, (b) the 2.25% Series A Senior Secured Convertible
Debentures of the Borrower due June 30, 2021 and (c) the 2.25% Series B Senior
Unsecured Convertible Debentures of the Borrower due June 30, 2021.
"Credit Extension" means an advance or disbursement of proceeds to or for the
account of Borrower in

--------------------------------------------------------------------------------



respect of a Credit Facility.
"Credit Extension Form" means that certain form attached hereto as Exhibit C, as
the same may be from time to time revised by Agent.
"Credit Facility" means a credit facility specified on the Credit Facility
Schedule.
"Credit Party" means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document, and any Person
whose equity interests or portion thereof have been pledged or hypothecated to
Agent under any Financing Document; and "Credit Parties" means all such Persons,
collectively.
"DEA" means the Drug Enforcement Administration of the United States of America,
any comparable state or local Government Authority, any comparable Government
Authority in any non-United States jurisdiction, and any successor agency of any
of the foregoing.
"Default" means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.
"Default Rate" has the meaning given it in Section 2.6(b).
"Deposit Account" means any "deposit account" as defined in the Code with such
additions to such term as may hereafter be made.
"Designated Funding Account" is Borrower's Deposit Account, account number
4375499944, maintained with Wells Fargo Bank, N.A. and over which Agent has been
granted control for the ratable benefit of all Lenders.
"Dollars," "dollars" and "$" each means lawful money of the United States.
"Draw Period" means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.
"Drug Application" means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.
"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, "Eligible
Assignee" shall not include (x) any Person to which assignment by Agent or a
Lender of its rights, powers, privileges and duties under this Agreement would
trigger any additional liabilities or withholding obligations for the Credit
Parties under Section 2.6(h) of this Agreement unless Agent or the assigning
Lender has provided prior written notice of such proposed assignment to Borrower
or (y) any Credit Party or any Subsidiary of a Credit Party.  Notwithstanding
the foregoing, in connection with assignments by a Lender due to a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party
becoming an assignee incident to such forced divestiture.
"Environmental Law" means any present and future law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority and/or Required
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.
"Equipment" means all "equipment", as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

--------------------------------------------------------------------------------



"ERISA" means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.
"Event of Default" has the meaning given it in Section 10.1.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment  or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.6(h)(i) or
2.6(h)(iii), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient's failure to comply with Section 2.6(h)(vi) and
(vii) and (d) any U.S. federal withholding Taxes imposed under FATCA.
"Exigent Circumstance" has the meaning given it in Section 13.14.
"Existing Investors" means Sabby Healthcare Master Fund Ltd., Sabby Volatility
Warrant Master Fund Ltd., Broadfin Healthcare Master Fund, LTD, Intracoastal
Capital, LLC and any Affiliate of the foregoing.
"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.
"FDA" means the Food and Drug Administration of the United States of America,
any comparable state or local Government Authority, any comparable Government
Authority in any non-United States jurisdiction, and any successor agency of any
of the foregoing.
"FDCA" means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
"Fee Letters" means, collectively, the fee letter agreements among Borrower and
Agent and Borrower and each Lender.
"Financing Documents" means, collectively, this Agreement, the Perfection
Certificate, the Fee Letter(s), each Subordination Agreement, each note and
guarantee executed by one or more Credit Parties in connection with the
indebtedness governed by this Agreement, and each other present or future
agreement executed by one or more Credit Parties and, or for the benefit of, the
Lenders and/or Agent in connection with this Agreement, all as amended,
restated, or otherwise modified from time to time.
"Foreign Lender" means a Lender that is not a U.S. Person.

--------------------------------------------------------------------------------



"Funding Date" means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.
"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.
"General Intangibles" means all "general intangibles", as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
"Guarantor" means any present or future guarantor of the Obligations.
"Hazardous Materials" means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a "hazardous
substance," "hazardous material," "hazardous waste," "toxic substance," "toxic
pollutant," "contaminant," "pollutant" or other words of similar import within
the meaning of any Environmental Law, including:  (a) any "hazardous substance"
defined as such in (or for purposes of) CERCLA, or any so-called "superfund" or
"superlien" Law, including the judicial interpretation thereof; (b) any
"pollutant or contaminant" as defined in 42 U.S.C.A. § 9601(33); (c) any
material now defined as "hazardous waste" pursuant to 40 C.F.R. Part 260; (d)
any petroleum or petroleum by-products, including crude oil or any fraction
thereof; (e) natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel; (f) any "hazardous chemical" as defined pursuant
to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls ("PCB's"), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.
"Hazardous Materials Contamination" means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.
"HSBC India Account" means that certain Deposit Account numbered 166-300970-001
maintained at HSBC Bank located in India.
"Indebtedness" means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of property or services, such as
reimbursement and other obligations for surety bonds and letters of credit, (b)
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
capital lease obligations, (d) non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a

--------------------------------------------------------------------------------



letter of credit, banker's acceptance or similar instrument, (e) equity
securities of such Person subject to repurchase or redemption other than at the
sole option of such Person, (f) obligations secured by a Lien on any asset of
such Person, whether or not such obligation is otherwise an obligation of such
Person, (g) "earnouts", purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, (h) all Indebtedness of others guaranteed by such Person, (i)
off-balance sheet liabilities and/or pension plan or multiemployer plan
liabilities of such Person, (j) obligations arising under non-compete
agreements, (k) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business, and (l) Contingent Obligations.
"Indemnified Liabilities" has the meaning given it in Section 14.8.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and (b) to the extent not otherwise described in (a), Other
Taxes.
"Indemnitee" has the meaning given it in Section 13.2.
"Insolvency Proceeding" means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
"Intellectual Property" means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.
 "Inventory" means all "inventory", as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower's custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.
 "Investment" means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of (i) of all or substantially all of the assets
of another Person, or (ii) any business, Product, business line or product line,
division or other unit operation of any Person or (c) make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
investment in, any Person.
"IRC" means the Internal Revenue Code of 1986, as amended, and any successor
provisions.
"IRS" means the United States Internal Revenue Service.
"Joinder Requirements" has the meaning set forth in Section 6.8.
"JPMorgan Account" means that certain Deposit Account numbered 6161610792
maintained at the JPMorgan Chase Bank, N.A. branch located at 106 Corporate Park
Drive, White Plains, NY 10604.
"Laws" means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

--------------------------------------------------------------------------------



"Lender" means any one of the Lenders.
"Lenders" means the Persons identified on the Credit Facility Schedule as
amended from time to time to reflect assignments made in accordance with this
Agreement.
"Libor Rate Index" means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next 1/100th%)
by dividing (a) the rate per annum, determined by Agent in accordance with its
customary procedures, and utilizing such electronic or other quotation sources
as it considers appropriate (rounded upwards, if necessary, to the next 1/100%),
to be the rate at which Dollar deposits (for delivery on the first day of such
Applicable Interest Period or, if such day is not a Business Day, on the
preceding Business Day) in the amount of One Million Dollars ($1,000,000) are
offered to major banks in the London interbank market on or about 11:00 a.m.
(New York time) on the Applicable Interest Rate Determination Date, for a period
of thirty (30) days, which determination shall be conclusive in the absence of
manifest error, by (b) 100% minus the Reserve Percentage; provided, however,
that Agent may, upon prior written notice to any Borrower, choose a reasonably
comparable index or source to use as the basis for the Libor Rate Index. The
Libor Rate Index may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then Applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the Libor
Rate Index; provided, however, that notwithstanding anything in this Agreement
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "change in applicable Law", regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrower may, by notice to such affected
Lender require such Lender to furnish to Borrower a statement setting forth the
basis for adjusting such Libor Rate Index and the method for determining the
amount of such adjustment.
 "Lien" means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.
"Margin Stock" means "margin stock" as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.
"Material Adverse Change" means (a) a material impairment in the perfection or
priority of the Agent's Lien (or any Lender's Lien therein to the extent
provided for in the Financing Documents) in the Collateral; (b) a material
impairment in the value of the Collateral; (c) a material adverse change in the
business, operations, or condition (financial or otherwise) or prospects of any
Credit Party; or (d) a material impairment of the prospect of repayment of any
portion of the Obligations.
"Material Agreement" means (a) the agreements listed in the Disclosure Schedule,
(b) each agreement or contract to which a Credit Party is a party relating to
Material Intangible Assets or development of Products or Intellectual Property,
(c) any agreement with respect to any Product, the loss of which would
materially impair Borrower's ability to sell or market such Product, and (d) any
agreement or contract to which such Credit Party or its Subsidiaries is a party
the termination of which could reasonably be expected to result in a Material
Adverse Change.
"Material Indebtedness" has the meaning given it in Section 10.1.
"Material Intangible Assets" means all of (i) Borrower's Intellectual Property
and (ii) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower, as determined by
Agent.

--------------------------------------------------------------------------------



"Maturity Date" means December 1, 2020.
"Maximum Lawful Rate" has the meaning given it in Section 2.6(g).
"MidCap" has the meaning given it in the preamble of this Agreement.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) or ERISA, to which any Credit Party or any ERISA Affiliate
has at any time (whether presently or in the past) sponsored, maintained,
contributed to, or had an obligation to make contributions to or to which any
Credit Party or any ERISA Affiliate has any liability, contingent or otherwise.
"Obligations" means all of Borrower's obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes the Agent or Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the payment and performance of each other Credit Party's covenants and
obligations under the Financing Documents.  "Obligations" does not include
obligations under any Warrants or any other  warrants issued to Agent or a
Lender.
"OFAC" means the U.S. Department of Treasury Office of Foreign Assets Control.
"OFAC Lists" means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
"Operating Documents" means, for any Person, such Person's formation documents,
as certified with the Secretary of State of such Person's state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.
"Ordinary Course of Business" means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices or then current business
practices set forth in the most recent operating plan of Borrower to the extent
approved by Agent, which shall in any event be at arms-length.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Obligation hereunder).
"Other Tax Certification" means such certification or evidence, in each case in
form and substance satisfactory to Agent, that any Lender or prospective Lender
is exempt from U.S. federal withholding tax or backup withholding tax, including
evidence supporting the basis for such exemption.
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment.
"Participant Register" has the meaning given it in Section 13.1(c).
"Payment Date" means the first calendar day of each calendar month.

--------------------------------------------------------------------------------



"PBGC" means the Pension Benefit Guaranty Corporation, or any successor entity
thereto.
"Pension Plan" means any employee benefit pension plan that is subject to the
minimum funding standards under Section 412 of the Code or is covered by Title
IV of ERISA (including a Multiemployer Plan) that any Credit Party or any ERISA
Affiliate has, at any time (whether presently or in the past) sponsored,
maintained, contributed to, or had an obligation to make contributions to or to
which any Credit Party or any ERISA Affiliate has any liability (contingent or
otherwise).
"Perfection Certificate" means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.
"Permitted Contest" has the meaning given it in Section 6.4.
"Permitted Contingent Obligations" means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate at any time outstanding; (c) Contingent Obligations arising under
indemnity agreements with title insurers; (d) Contingent Obligations arising
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under Article
7; (e) Contingent Obligations arising under the Financing Documents; (f) so long
as there exists no Event of Default both immediately before and immediately
after giving effect to any such transaction, Contingent Obligations existing or
arising under any swap contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (g) Contingent
Obligations existing or arising in connection with any security deposit or
letter of credit obtained for the sole purpose of securing a lease of real
property, or in connection with ancillary bank services such as a corporate
credit card facility, provided that the aggregate face amount of all such
security deposits, letters of credit and ancillary bank services does not at any
time exceed $175,000; and (h) other Contingent Obligations not permitted by
clauses (a) through (g) above, not to exceed $50,000 in the aggregate at any
time outstanding.
"Permitted Indebtedness" means:  (a) Borrower's Indebtedness to the Lenders and
Agent under this Agreement and the other Financing Documents; (b) Indebtedness
existing on the Closing Date and described on the Disclosure Schedule; (c)
Indebtedness secured by Permitted Liens; (d) Subordinated Debt; (e) unsecured
Indebtedness to trade creditors incurred in the Ordinary Course of Business; (f)
Permitted Contingent Obligations; (g) extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness set forth in
(b) and (c) above, provided, however, that the principal amount thereof is not
increased or the terms thereof are not modified to impose more burdensome terms
upon the obligors thereunder; and (h) Indebtedness consisting of intercompany
loans and advances made by any Credit Party to any other Credit Party, provided
that (1) the obligations of the Credit Parties under such intercompany loan
shall be subordinated at all times to the Obligations of the Credit Parties
hereunder or under the other Financing Documents in a manner satisfactory to
Agent and (2) to the extent that such Indebtedness is evidenced by a promissory
note or other written instrument, Borrower shall pledge and deliver to Agent,
for the benefit of itself and the Lenders, the original promissory note or
instrument, as applicable, along with an endorsement in blank in form and
substance satisfactory to Agent.
"Permitted Investments" means:  (a) Investments existing on the Closing Date and
described on the Disclosure Schedule; (b) Investments consisting of cash
equivalents; (c) any Investments in liquid assets permitted by Borrower's
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved in writing by Agent
(provided, that, under no circumstances shall Borrower be permitted to invest in
or hold Margin Stock); (d) Investments consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of any Credit Party; (e) Investments consisting of deposit
accounts or securities accounts in which the Agent has a first priority
perfected security interest except as otherwise provided by Section 6.6; (f)
Investments in Subsidiaries solely to the extent permitted pursuant to Section
6.8; (g) Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the Ordinary Course of Business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower's board of directors; (h)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in

--------------------------------------------------------------------------------



settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the Ordinary Course of Business; and (i) Investments
consisting of intercompany Indebtedness in accordance with and to the extent
permitted by clause (h) of the definition of "Permitted Indebtedness".
"Permitted License" means any non-exclusive license of patent rights of Borrower
or its Subsidiaries so long as all such Permitted Licenses are granted to third
parties in the Ordinary Course of Business, do not result in a legal transfer of
title to the licensed property, and have been granted in exchange for fair
consideration.
"Permitted Liens" means: (a) Liens existing on the Closing Date and shown on the
Disclosure Schedule or arising under this Agreement and the other Financing
Documents; (b) purchase money Liens or capital leases securing no more than One
Hundred Thousand Dollars ($100,000.00) in the aggregate amount outstanding (i)
on Equipment acquired or held by a Credit Party incurred for financing the
acquisition of the Equipment, or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment; (c) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
adequate reserves are maintained on the Books of the Credit Party against whose
asset such Lien exists, provided that no notice of any such Lien has been filed
or recorded under any applicable law, including, without limitation, the IRC and
the treasury regulations adopted thereunder; (d) statutory Liens securing claims
or demands of materialmen, mechanics, carriers, warehousemen, landlords and
other Persons imposed without action of such parties, provided that they have no
priority over any of Agent's Lien and the aggregate amount of such Liens for all
Credit Parties does not any time exceed Twenty-Five Thousand Dollars ($25,000);
(e) leases or subleases of real property granted in the Ordinary Course of
Business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting Agent a security interest in such underlying property;
(f) banker's liens, rights of set-off and Liens in favor of financial
institutions incurred made in the Ordinary Course of Business arising in
connection with a Credit Party's Collateral Accounts provided that such
Collateral Accounts are subject to a Control Agreement to the extent required
hereunder; (g) Liens to secure payment of workers' compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the Ordinary Course of Business (other than Liens imposed by ERISA); (h)
Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default; (i) easements, reservations, rights-of-way,
restrictions, minor defects or irregularities in title and similar charges or
encumbrances affecting real property not constituting a Material Adverse Change;
and (j) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) and (b) above, but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness may not increase.
"Person" means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
"Pro Rata Share" means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.
"Protective Advances" means all audit fees and expenses, costs, and expenses
(including reasonable attorneys' fees and expenses) of Agent and Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents and the Warrants (including, without limitation, those
incurred in connection with appeals or Insolvency Proceedings) or otherwise
incurred by Agent or the Lenders in connection with the Financing Documents and
the Warrants.
"Products" means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on the Products Schedule (as updated from time to time in
accordance with Section 6.16); provided, that, for the avoidance of doubt, any
new Product not disclosed on the Products Schedule shall still constitute a
"Product" as herein defined.

--------------------------------------------------------------------------------



"Recipient" means the Agent and any Lender, as applicable.
 "Register" has the meaning given it in Section 13.1(d).
"Registered Intellectual Property" means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.
"Registered Organization" means any "registered organization" as defined in the
Code, with such additions to such term as may hereafter be made.
"Required Lenders" means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than sixty percent (60%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than sixty percent (60%) of the aggregate outstanding
principal amount of the Credit Extensions.
"Regulatory Required Permit" means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510, registrations
issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and
those issued by State governments for the conduct of Borrower's or any
Subsidiary's business.
"Required Permit" means all material licenses, certificates, accreditations,
product clearances or approvals, provider numbers or provider authorizations,
supplier numbers, provider numbers, marketing authorizations, other
authorizations, registrations, permits, consents and approvals of a Credit Party
issued or required under Laws applicable to the business of Borrower or any of
its Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries.  Without limiting the
generality of the foregoing, "Required Permits" includes any Regulatory Required
Permit.
"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as "eurocurrency liabilities") of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.
"Responsible Officer" means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.
"Secretary's Certificate" means, with respect to any Person, a certificate, in
form and substance satisfactory to Agent, executed by such Person's secretary
(or other appropriate officer acceptable to Agent in its sole but reasonable
discretion) on behalf of such Person certifying (a) that attached to such
certificate is a true, correct, and complete copy of Borrower Resolutions then
in full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Financing Documents to which it is a party,
(b) the name(s) of the Person(s) authorized to execute the Financing Documents
on behalf of such Person, together with a sample of the true signature(s) of
such Person(s), (c) that attached to such certificate are true, correct, and
complete copies of the Operating Documents of Borrower and good standing
certificates of Borrower certified by the Secretary of State of the state(s) of
organization of Borrower as of a date no earlier than thirty (30) days prior to
the Closing Date, (d) that attached to such certificate is true, correct, and
complete copy of Borrower's Registration Rights Agreement/Investors' Rights
Agreement, voting agreements or other agreements among shareholders and any
amendments to the foregoing; and (e) that Agent and the Lenders may conclusively
rely on such certificate unless and until such Person shall have delivered to
Agent a further certificate canceling or amending such prior certificate.
 "Secured Promissory Note" has the meaning given it in Section 2.7.

--------------------------------------------------------------------------------



"Securities Account" means any "securities account", as defined in the Code,
with such additions to such term as may hereafter be made.
"Stated Rate" has the meaning given it in Section 2.6(g).
"Subordinated Debt" means indebtedness incurred by Borrower which shall be (a)
in an amount satisfactory to Agent, (b) made pursuant to documents in form and
substance satisfactory to Agent (the "Subordinated Debt Documents"), and (c)
subordinated to all of Borrower's now or hereafter indebtedness to the Agent and
Lenders pursuant to a Subordination Agreement.
"Subordination Agreement" means a subordination, intercreditor, or other similar
agreement in form and substance, and on terms, approved by Agent in writing.
"Subsidiary" means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Transfer" has the meaning given it in Section 7.1.
"Warrants" means warrants to purchase shares of Borrower's Common Stock, in the
form of Exhibit D, including the Initial Warrants (as defined on the Closing
Deliverables Schedule) and any warrants issued pursuant to Section 3.2(h).
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.


"Withholding Agent" means Borrower and Agent.


[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending that this instrument constitute an instrument
executed and delivered under seal, the parties hereto have caused this Agreement
to be executed as of the Closing Date.
BORROWER:
MELA SCIENCES, INC.
By: /s/ Michael R. Stewart                                    (SEAL)
Name:  Michael R. Stewart
Title:    President & CEO



--------------------------------------------------------------------------------



AGENT:
MIDCAP FINANCIAL TRUST


By:            Apollo Capital Management, L.P.,
its investment manager


By:            Apollo Capital Management GP, LLC,
its general partner


By:  /s/ Maurice Amsellem                            (SEAL)
Name:  Maurice Amsellem
Title:    Authorized Signatory



--------------------------------------------------------------------------------



LENDERS:
MIDCAP FUNDING XIII TRUST


By:            Apollo Capital Management, L.P.,
its investment manager


By:            Apollo Capital Management GP, LLC,
its general partner


By: /s/ Maurice Amsellem                                (SEAL)
Name:  Maurice Amsellem
Title:    Authorized Signatory







--------------------------------------------------------------------------------

FLEXPOINT MCLS HOLDINGS LLC




By: /s/ Daniel Edelman                                                          
Name:Daniel Edelman                                                           
Title:Vice
President                                                               





--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES
EXHIBITS 
Exhibit A                                       Collateral
Exhibit B                                        Form of Compliance Certificate

Exhibit C Credit Extension Form

Exhibit D Form of Warrants



SCHEDULES
Credit Facility Schedule
Amortization Schedule (for each Credit Facility)
Post-Closing Obligations Schedule
Closing Deliveries Schedule
Disclosure Schedule
Intangible Assets Schedule
Products Schedule
Regulatory Required Permits Schedule









--------------------------------------------------------------------------------



EXHIBIT A


COLLATERAL


The Collateral consists of all assets of Borrower, including all of Borrower's
right, title and interest in and to the following personal property:
(a)            all goods, Accounts (including health-care insurance
receivables), Equipment, Inventory, contract rights or rights to payment of
money, leases, license agreements, franchise agreements, General Intangibles,
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts,
investment accounts, commodity accounts and other Collateral Accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and
(b)            all Borrower's Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.
Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent's and Lenders' prior written consent.



--------------------------------------------------------------------------------

EXHIBIT B


COMPLIANCE CERTIFICATE


TO:                                        MidCap Financial Trust , as Agent
FROM:                          __________________________________
DATE:                                        ________________, 201__


The undersigned authorized officer of __________________________________________
("Borrower") certifies that under the terms and conditions of the Credit and
Security Agreement between Borrower, Agent and the Lenders (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
"Agreement"):
(1)            Borrower is in complete compliance with all required covenants
for the month ending _______________, 201__, except as noted below;
(2)            there are no Events of Default;
(3)             all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4)            each of Borrower and the other Credit Parties has timely filed
all required tax returns and reports, and has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed except as
otherwise permitted pursuant to the terms of the Agreement;
(5)            no Liens have been levied or claims made against Borrower or any
of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Agent; and
(6)            attached hereto is an updated [Disclosure Schedule][Regulatory
Required Permits Schedule][Products Schedule][Intangible Assets Schedule][INSERT
AS APPROPRIATE] as required to be updated pursuant to the terms of the Credit
and Security Agreement.
(7)            consolidated net revenue of Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP for the twelve month
period ended [___] is $[___].
Attached are the required documents supporting the certifications set forth in
this Compliance Certificate.  The undersigned certifies, in his/her capacity as
an officer of Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under "Complies" column.
   
Reporting Covenant
 
Required
Complies
Monthly Financial Statements
 
Monthly within 30 days
Yes          No
Audited Financial Statements
Annually within 120 days after FYE
Yes          No
 
Board Approved Projections
Annually within 30 days after FYE
Yes          No
 
Compliance Certificate
Monthly within 30 days
Yes          No
 








--------------------------------------------------------------------------------





The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state "No exceptions to note.")


------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




MELA SCIENCES, INC.
 
 
By:                                                                        
Name:                                                                        
Title:                                                                        
 
AGENT USE ONLY
 
Received by: _____________________
authorized signer
Date:            _________________________
 
Verified: ________________________
authorized signer
Date:            _________________________
 
Compliance Status:                                        Yes        No










--------------------------------------------------------------------------------

EXHIBIT C
CREDIT EXTENSION FORM


Deadline is Noon New York Time


Date: __________________, 201__


Loan Advance:
_______________________________________________________________________________________________________
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire
_______________________________________________________________________________________________________


From Account
#________________________________                                                                                                                              To
Account #_________________________________
                            (Loan Account
#)                                                                                                                              (Deposit
Account #)


Amount of Advance $___________________________


Requested Date of Advance (subject to requirements of Credit Agreement):
______________


All Borrower's representations and warranties in the Credit and Security
Agreement are true, correct and complete in all material respects on the date of
the request for an advance; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further,
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:


Authorized
Signature:                                                                                Phone
Number:                                                                              _______
Print
Name/Title:                                                                




Outgoing Wire Request:


Complete only if all or a portion of funds from the loan advance above is to be
wired.


Beneficiary Name:
_____________________________                                                                                                                                                                                      Amount
of Wire: $  
Beneficiary Lender:
____________________________                                                                                                                                                                                        Account
Number:  
City and
State:                                                                      


Beneficiary Lender Transit (ABA)
#:                                                                                                                                                                              Beneficiary
Lender Code (Swift, Sort, Chip, etc.):  
(For International Wire Only)
Intermediary
Lender:                                                                                  Transit
(ABA)
#:                                                                                          


For Further Credit
to:                                                                                                                                                                                  
Special
Instruction:                                                                                                                                                                                  


By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me.


Authorized Signature:
___________________________                                                                                                                              2nd
Signature (if required): ________________________
Print Name/Title:
______________________________                                                                                                                              Print
Name/Title: _______________________________
Telephone
#:                                                                                                                                                                       
            Telephone #:  _________________________
 
 

--------------------------------------------------------------------------------